Exhibit 10.01

 

AMENDED AND RESTATED

 

STOCKPURCHASE AGREEMENT

 

by and among

 

NEXT GROUP ACQUISITION, INC.,

 

NEXT GROUP HOLDINGS, INC.,

 

LIMECOM, INC.,

 

and

 

HERITAGE VENTURES, LIMITED

 

As of OCTOBER 19, 2017

 

  

 

 

Table of Contents

 



    Page       ARTICLE I CONSTRUCTION; DEFINITIONS 1       Section 1.1
Definitions 1 Section 1.2 Construction 8 Section 1.3 Other Definitions 9 Section
1.4 Accounting Terms 11       ARTICLE II PURCHASE AND SALE 11       Section 2.1
Agreement to Purchase and Sell 11       ARTICLE III PURCHASE PRICE; ADJUSTMENTS
11       Section 3.1 Purchase Price; Payment 11 Section 3.2 Purchase Price
Adjustment 11 Section 3.3 Debt Payoffs; Transaction Expenses 12 Section 3.4
Withholding Taxes 12 Section 3.5 Mutual Right of Rescission of Seller and
Purchaser 12 Section 3.6 Earn-Out 13 Section 3.7 Escrow 14 Section 3.8 Limecom
Dividends Prior to Closing 14       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE SELLERS 14       Section 4.1 Organization 14 Section 4.2
Authority 15 Section 4.3 Title; Capital Structure 15 Section 4.4 Absence of
Restrictions and Conflicts 16 Section 4.5 Real Property 17 Section 4.6
Sufficiency; Title to Assets 18 Section 4.7 Title to Shares 18 Section 4.8
Financial Statements 18 Section 4.9 Legal Proceedings 19 Section 4.10 Compliance
with Law; Permits; PCI Standards 19 Section 4.11 Company Contracts 21 Section
4.12 Tax Returns; Taxes 22 Section 4.13 Employees; Hearing Representatives 24
Section 4.14 Employee Benefit Plans 26 Section 4.15 Labor Relations 28 Section
4.16 Intellectual Property 29 Section 4.17 Brokers, Finders and Investment
Bankers 31 Section 4.18 Bank Accounts; Lock Boxes 31 Section 4.19 Absence of
Changes 31 Section 4.20 Affiliate Transactions 33

 



i

 

 

Section 4.21 Insurance 33 Section 4.22 Environmental Matters 34 Section 4.23
Customers and Suppliers 34 Section 4.24 Undisclosed Liabilities 34 Section 4.25
Warranties 35 Section 4.26 Receivables 35 Section 4.27 Certain Payments 35
Section 4.28 Disclosure 35 Section 4.29 No Distributions 36       ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 36       Section 5.1
Organization 36 Section 5.2 Authority 36 Section 5.3 Absence of Restrictions and
Conflicts 36 Section 5.4 Brokers, Finders and Investment Bankers 37      
ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS 37       Section 6.1 Public
Announcements 37 Section 6.2 Conduct of Business 37 Section 6.3 Access and
Information 38 Section 6.4 Confidentiality 39 Section 6.5 EquityShares 40
Section 6.6 Board Membership and Employment of Orlando Taddeo 40 Section 6.7
NASDAQ Listing 40 Section 6.8 Further Actions; Required Consents 40 Section 6.9
No Solicitations of Transactions 41 Section 6.10 Employee Matters 42 Section
6.11 Tax Matters 42 Section 6.12 Non-Competition and Non-Solicitation 44 Section
6.13 Notification of Certain Matters 47       ARTICLE VII CONDITIONS TO CLOSING
47       Section 7.1 Conditions to Obligations of All Parties 47 Section 7.2
Conditions to Obligations of the Purchaser 47 Section 7.3 Conditions to
Obligations of the Sellers 49       ARTICLE VIII CLOSING 50       Section 8.1
Closing 50 Section 8.2 Sellers Closing Deliveries 50 Section 8.3 Purchaser
Closing Deliveries 51       ARTICLE IX TERMINATION 52       Section 9.1
Termination 52 Section 9.2 Effect of Termination 53      



ii

 

 

ARTICLE X INDEMNIFICATION 53       Section 10.1 Indemnification Obligations of
the Seller 53 Section 10.2 Indemnification Obligations of the Purchaser 54
Section 10.3 Notification and Handling of Claims 54 Section 10.4 Claims Period
56 Section 10.5 Limits of Liability 56 Section 10.6 Determination of Losses 57
Section 10.7 Purchase Price Adjustments 57 Section 10.8 Waiver, Release,
Discharge and No Contribution 57 Section 10.9 Maximum Contribution 58 Section
10.10 Effect of Waiver of Condition 58       ARTICLE XI MISCELLANEOUS PROVISIONS
59       Section 11.1 Notices 59 Section 11.2 Schedules and Exhibits 59 Section
11.3 Assignment; Successors in Interest 60 Section 11.4 Captions 60 Section 11.5
Controlling Law; Amendment 60 Section 11.6 Waiver of Trial By Jury; Jurisdiction
60 Section 11.7 Counterparts 60 Section 11.8 Enforcement of Certain Rights 61
Section 11.9 Waiver 61 Section 11.10 Integration 61 Section 11.11 Cooperation
Following the Closing 61 Section 11.12 Transaction Costs 61 Section 11.13
Remedies Cumulative 61 Section 11.14 Time is of the Essence 61 Section 11.15
Specific Performance and Other Remedies 61

 

iii

 

 

Schedules and Exhibits

 

Exhibits:

 

Exhibit A: Form of Escrow Agreement

 

Exhibit B: Form of Corporate Legal Opinion

 

Schedules:

 



Schedule 1.1(a) Knowledge Parties     Schedule 4.1 Jurisdictions     Schedule
4.3(a) Title; Capital Structure     Schedule 4.3(c) Equity Interests    
Schedule 4.4 Conflicts     Schedule 4.5 Real Property     Schedule 4.6
Sufficiency; Title to Assets     Schedule 4.7(a) LimeCom Financial Statements  
  Schedule 4.8 Legal Proceedings     Schedule 4.10(b) Privacy Policies    
Schedule 4.10(c) Permits     Schedule 4.11 Company Contracts     Schedule 4.12
Taxes     Schedule 4.12(j) Taxing Jurisdictions     Schedule 4.13(a)(i)
Employees     Schedule 4.13(a)(ii) Employment Agreements     Schedule 4.13(b)
Termination of Employment     Schedule 4.14(a) Employee Benefit Plans    
Schedule 4.14(h) Continuation Coverage     Schedule 4.14(j) 280G Payments    
Schedule 4.14(k) Non-Qualified Deferred Comp Plans    



iv

 

 

Schedule 4.15 Terminated Employees     Schedule 4.16(a) Company-Owned
Intellectual Property     Schedule 4.16(b) Company-Licensed Intellectual
Property     Schedule 4.16(c) Other Intellectual Property     Schedule
4.16(i)(1) Company-Owned Software     Schedule 4.16(i)(2) Company-Licensed
Software     Schedule 4.18 Bank Accounts; Lock Boxes     Schedule 4.19 Changes  
  Schedule 4.20 Affiliate Transactions     Schedule 4.21 Insurance     Schedule
4.23 Customers and Suppliers     Schedule 4.24 Liabilities     Schedule 4.25
Warranties     Schedule 4.26 Accounts Receivable Aging     Schedule 6.10
Employee Offer Letters     Schedule 7.2(j) IP Assignments     Schedule 7.2(k)
Customer Interviews

 

v

 

 

STOCK PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED STOCKPURCHASE AGREEMENT, dated as of October 19, 2017
(this “Agreement”), is made and entered into by and among Next Group
Acquisition, Inc., a Florida corporation (the “Purchaser”),Next Group Holdings,
Inc., a Florida corporation (the “Parent Company”), Heritage Ventures Limited,
an Irish private limited company (the “Seller”), and LimeCom, Inc., a Florida
corporation (the “Company”). The Purchaser, the Parent Company, the Seller, and
Orlando Taddeoare sometimes individually referred to herein as a “Party” and
collectively as the “Parties.” This Agreement supersedes and replaces all prior
agreements between the Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Seller is the record and beneficial owner of all of the issued and
outstanding capital stock, options, and warrants as well as any and all
convertible securities of LimeCom, Inc., representing all of the shares of
capital stock and all other equity, financial and ownership interests in and to
LimeCom Inc. (collectively, the “LimeCom Stock”);

 

WHEREAS, the Company is engaged in the Business of purchase and resale
ofInternational Long Distance VOIP minutes;

 

WHEREAS, Orlando Taddeo is the record and beneficial owner of 95% of the issued
and outstanding shares of Heritage Ventures Limited;

 

WHEREAS, the Purchaser is a wholly-owned subsidiary of the Parent Company;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees:

 

Article I
CONSTRUCTION; DEFINITIONS

 

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

 

“Accounts Receivable” means all accounts receivable, notes receivable and other
monies due for sales and deliveries of goods or performance of services by the
Company arising out of the conduct of the Business.

 

“Action” means any action, cause of action, lawsuit, arbitration, mediation,
claim, crossclaim, counterclaim, complaint, criminal prosecution, examination,
investigation or inquiry, audit, compliance review, inspection, hearing, or
other proceeding by or before any arbitrator, mediator, court, regulatory body,
commission or other Governmental Entity (whether civil, criminal,
administrative, investigative, formal or informal, public or private).

 

“Affiliate” of any specified Person means (a) any other Person directly or
indirectly, through one or more intermediaries, Controlling or Controlled by or
under direct or indirect common Control with such specified Person, (b) any
officer, director, member, manager, governor or partner of such specified Person
or (c) any Person related to such specified Person by blood or marriage.

 



 1 

 

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks are required or authorized by Law to be closed in New York, New
York.

 

“Claims Period” means the period during which a claim for indemnification may be
asserted hereunder by an Indemnified Party, as set forth in Section 10.4.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement as set forth in Section 8.1 of this Agreement.

 

“Closing Date” means the date that the Closing occurs pursuant to Section 8.1.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” means LimeComInc.

 

“Contract” means any agreement, arrangement, authorization, permit, commitment,
contract, indenture, note, instrument, lease, license, obligation, mortgage,
plan, practice, restriction, understanding or undertaking of any kind or
character, or any other document or instrument to which any Person is a party or
that is binding on any Person or its capital stock, membership interests or
other equity securities, assets or business.

 

“Control” means (including the terms “Controlling” or “Controlled by”), when
used with respect to any specified Person, the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities or other ownership or
financial interest, by Contract or otherwise.

 

“Dollar”, “Dollars” and the symbol “$”mean lawful money of the United States of
America.

 

“Earn-Out Purchase Price” means$2,000,000to be paid to Seller, if the Company
fulfills all of the conditions for payment of the Earn-Out Purchase Price, as
provided for inSection 3.6.

 

“Employee Benefit Plan” means with respect to the Company, each “employee
benefit plan” (as defined in Section 3(3) of ERISA, determined without regard to
whether such plan is subject to ERISA), each severance, health, vacation, summer
hours, supplemental unemployment benefit, hospitalization insurance, medical,
dental, disability, legal services, incentive or bonus, retention, change in
control, deferred compensation, profit sharing, welfare, option to purchase
equity or other equity incentive plan, fund, program, agreement, arrangement or
scheme and each other employee benefit plan, fund, program, agreement,
arrangement or scheme (whether written or oral), including each plan, fund,
program, agreement, arrangement or scheme maintained or required to be
maintained under the Laws of a jurisdiction outside the United States of
America, in each case, that is or was at any time sponsored or maintained or
required to be sponsored or maintained by such Company or any ERISA Affiliate or
to which such Company or any ERISA Affiliate makes or has made, or has or has
had an obligation to make, contributions providing for employee benefits or for
the remuneration, direct or indirect, of the current or former employees,
directors, managers, governors, members, partners, officers, consultants,
independent contractors, contingent workers or leased employees of such Company
or the dependents of any of them or otherwise with respect to which such Company
has or may have any present or future obligation or liability.

 



 2 

 

 

“Employment Agreement” means any employment contract, consulting agreement,
termination, retention or severance agreement, change of control agreement,
non-compete agreement, non-solicit agreement, confidentiality agreement,
intellectual property assignment agreement or any other Contract respecting the
terms and conditions (including restrictive covenants) of employment or payment
of compensation, or of a consulting or independent contractor relationship in
respect to any current or former officer, partner, manager, director, governor,
member, employee, consultant or independent contractor, whether written or oral.

 

“Environmental and Safety Requirements” means all foreign and domestic Laws and
all contractual obligations, in each case concerning public health and safety,
worker health and safety and pollution or protection of the environment,
including all those relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, Release, threatened Release, control or cleanup
of any hazardous or otherwise regulated materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person (whether incorporated or unincorporated) that
together with either Company would be deemed a “single employer” within the
meaning of Section 414 of the Code.

 

“Escrow Account” means the account established by the Purchaser and Sellers with
the Escrow Agent for purposes of holding and disbursing the Escrow Amount.

 

“Escrow Agent” means John Ainsworth, ESQ.

 

“Escrow Agreement” means the Escrow Agreement to be entered into at the Closing
by the Purchaser, the Sellers and Escrow Agent, substantially in the form
attached hereto as Exhibit A.

 

“Equity Interests” means the LimeComStock.

 

“Final Closing Statement” means the Closing Statement as finally determined
pursuant to Section 3.2 hereof, which shall be final and binding on the Parties.

 

“GAAP” means generally accepted accounting principles as applied in the United
States of America.

 



 3 

 

 

“Governmental Entity” means any federal, state, local or foreign government, any
political subdivision thereof or any court, administrative or regulatory agency,
department, instrumentality, municipality, ministry, body or commission or other
governmental or public authority, entity or agency, domestic or foreign, and any
arbitrator or arbitration panel.

 

“Hazardous Material” means any chemical, substance, waste, material, pollutant,
contaminant, equipment or fixture defined as or deemed hazardous or toxic or
otherwise regulated under any Environmental and Safety Requirement, pesticide,
petroleum product, mold, lead, asbestos and polychlorinated biphenyl.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(as amended by the Health Information Technology for Economic and Clinical
Health Act) and the rules and regulations promulgated thereunder and all
amendments thereto.

 

“Indebtedness” means (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (ii) any
obligations evidenced by any note, bond, debenture or other debt security, (iii)
any obligations for the deferred purchase price of property or services with
respect to which the Company is liable, contingently or otherwise, as obligor or
otherwise, (iv) any commitment by which the Company has assured a creditor
against loss (including, contingent reimbursement Liability with respect to
letters of credit), (v) any indebtedness or obligation of the type described
above guaranteed in any manner by the Company (including guarantees in the form
of an agreement to repurchase or reimburse), (vi) any Liabilities under
capitalized leases with respect to which the Company is liable, contingently or
otherwise, as obligor, guarantor or otherwise, (vii) any indebtedness secured by
a Lien on any of the assets of the Company, (viii) any unsatisfied obligation
for “withdrawal liability” to a “multiemployer plan” as such terms are defined
under ERISA, (ix) any Liability of the Company for any change-of-control,
severance, termination or similar payment or increased cost that is triggered in
whole or in part by the transactions contemplated by this Agreement, (x) any
off-balance sheet financing of the Company, (xi) any Liabilities, obligations or
other amounts owed to any current and former shareholders of LimeCom Inc. that
have loaned or advanced funds to the Company, (xii) any Liabilities, obligations
or other amounts owed to any current and former shareholders, members or
employees of the Company for accrued or deferred compensation, salary, or
benefits or otherwise owed or payable in connection with services rendered by
such current or former shareholder, member or employee to the Company or in
connection with any position held by any such Person at the Company, and (xiii)
any accrued and unpaid interest on, and any prepayment premiums, penalties or
similar contractual charges in respect of, any of the foregoing obligations.

 

“Indemnified Party” means a Purchaser or Parent Indemnified Party or a Seller
Indemnified Party, as applicable.

 

“Initial Purchase Price” means41,443,847shares of common stock of the Parent
Company, to be paid to Seller on Closing.

 



 4 

 

 

“Intellectual Property” means all (i) United States and foreign patents and
patent applications of any kind, United States and foreign works of authorship,
mask-works, copyrights, and copyright and mask work registrations and
applications for registration, and any rights or licenses in the foregoing, (ii)
unpatented inventions (whether or not patentable), trade secrets, know-how and
proprietary information, including (in whatever form or medium), data,
information, discoveries, ideas, compositions, formulas, computer programs
(including source and object codes), Software, databases, drawings, designs,
plans, proposals, presentations, specifications, photographs, samples, models,
methodologies, processes, procedures, manuals, reports, financial, marketing and
business data, and pricing and cost information, correspondence and notes, and
any rights or licenses in the foregoing which may be sublicensed to any Person,
(iii) trademarks, trade names, applications for trademark registration, service
marks, applications for service mark registration, domain names and URLs,
Facebook accounts, Twitter handles, registrations and applications for
registrations pertaining to the foregoing, (iv) any derivations of the
foregoing, and (v) all goodwill associated with the foregoing, and any and all
claims of infringement and misappropriation against third parties.

 

“IRS” means the United States Internal Revenue Service or any successor agency.

 

“Knowledge of the Seller” and phrases of similar import (including references to
Seller being aware of a particular matter) mean the collective universe of
knowledge of all of the Seller and all of the other Persons listed on Schedule
1.1(a), including knowledge of all facts or matters that any such Seller or
other Person obtained or should have obtained after due investigation or
inquiry.

 

“Laws” means all statutes, laws, rules, codes, treaties, regulations, principles
of common law, restrictions, ordinances, orders, approvals, directives,
judgments, injunctions, writs, awards and decrees of, or enacted, promulgated,
issued, enforced or entered into by, all Governmental Entities.

 

“Liabilities” means, as to any Person, all Indebtedness, claims, suits, demands,
actions, liabilities, commitments, responsibilities, awards, judgments,
penalties, costs, expenses, loss contingencies,deficiencies, obligations,
endorsements or guarantees of any kind or nature whatsoever, direct, indirect,
primary or secondary, absolute or contingent, of or against such Person, whether
accrued or unaccrued, joint or several, vested or unvested, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, due or to become
due, known or unknown, executory, determined, determinable or otherwise and
whether or not actually reflected, or required to be reflected, in such Person’s
balance sheets or other books and records.

 

“Liens” mean all mortgages, liens, charges, pledges, hypothecations, security
interests, encumbrances, rights of offset, claims, easements, encroachments,
defects of title, leases, subleases, licenses, covenants, rights of way,
options, rights to acquire (including any option, call right, warrant, right of
first refusal or similar right), and all other restrictions or limitations on
the use, transfer or exercise of any attribute of ownership, however evidenced
or created (including any agreement to grant any of the foregoing, any
conditional sale or other title retention agreement, any agreement in the nature
of the foregoing, and the filing of or agreement to file any financing statement
or other public notice under the lien notice records or other similar
legislation of any jurisdiction).

 



 5 

 

 

“LimeComFinancial Statements” means (a) the audited balance sheets of LimeCom
Inc. as of December 31, 2016 and December 31, 2015, and (b) the unaudited
statements of income and retained earnings and statements of cash flows of
LimeCom Inc. for the interim period of 2017, as both are required by Regulation
S-X and Rule 3.051.

 

“Loss” or “Losses” mean any and all damages, losses, assessments, charges,
deficiencies, Liabilities, Actions, demands, obligations (including corrective
and remedial obligations), diminution in value, penalties, fines, interest,
judgments, awards, costs and expenses (whether such costs and expenses relate to
claims asserted by Persons indemnified under this Agreement or third parties),
including all costs of investigation, costs of settlement, litigation expenses,
and reasonable fees and expenses of counsel, accountants, consultants and
experts, in each case, whether direct or indirect, suffered, incurred, sustained
or claimed by a Person.

 

“Material Adverse Effect” means any change, development, condition, state of
facts, event, occurrence or effect that, individually or in the aggregate, with
all other changes, developments, conditions, states of facts, events,
occurrences or effects, has had, or would reasonably be expected to have, a
material adverse effect, of 10% or more, on the businesses, operations,
prospects, assets, Liabilities, financial condition or results of operations of
either Company or the Business, whether viewed on a long term, intermediate
term, or short term basis, or an adverse effect on any Party’s ability to
perform its respective obligations hereunder or on the ability of such Party
timely to consummate the Acquisition.

 

“Ordinary Course” means the ordinary course of the normal day-to-day operations
of the Business consistent with past practice, and excluding any activities
relating to or in anticipation of the transactions contemplated hereby.

 

“Organizational Documents” means, with respect to any Person, its certificate
(or articles) of incorporation, organization or formation, bylaws, operating or
limited liability company agreement, partnership agreement, shareholders’
agreement and any similar governing, organizational or constitutive documents or
agreements, as applicable.Seller will provide good standing certificates for the
Company.

 

“Parent Indemnified Parties” means the Parent Company and its Affiliates
(including the Company from and after the Closing), each of their respective
officers, directors, managers, members, partners, employees, agents and
representatives (excluding the Sellers) and each of the heirs, executors,
successors and assigns of any of the foregoing.

 

“Permits” means all licenses, permits (including environmental, construction and
operation permits), notifications, certificates, approvals, exemptions,
classifications, registrations, franchises, and other similar documents and
authorizations issued by any Governmental Entity, and applications therefor.

 

“Permitted Liens” means (a) Liens for Taxes not yet due and payable, (b)
statutory Liens of landlords, (c) Liens of carriers, warehousemen, mechanics,
materialmen, repairmen and the like incurred in the Ordinary Course, not
securing any Indebtedness and not delinquent, and any lien of VOIP.

 

 

 

 

 



 

1See 17 C.F.R. Ch. II, Pt. 210, et seq.

 



 6 

 

 

“Person” means any individual, corporation, partnership, limited partnership,
joint venture, joint stock company, limited liability company, trust,
unincorporated organization or association, other entity or Governmental Entity.

 

“Purchase Price” means the aggregate of (a) 51,804,809 shares of common stock of
the Parent Company, and (b) $2,000,000.00.

 

“Purchaser Ancillary Documents” means any certificate, agreement, instrument or
other document, other than this Agreement, to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.

 

“Purchaser Indemnified Parties” means the Purchaser and its Affiliates
(including the Company from and after the Closing), each of their respective
officers, directors, managers, members, partners, employees, agents and
representatives (excluding the Sellers) and each of the heirs, executors,
successors and assigns of any of the foregoing.

 

“Rescission Effective Date” means the date upon which the rescission of the
within Agreement shall be effective, which shall be 30 days following the
Rescission Notification Date.

 

“Rescission Date” means the 240th day following the Closing of this Agreement.

 

“Rescission Notification Date” means the date upon which either the Seller or
the Parent Company notifies the other Party of its intent to rescind the within
Agreement, under the terms of Section 3.5, which shall be no more than 15 days
following the Rescission Date.

 

“Seller Ancillary Documents” means any certificate, agreement, instrument or
other document, other than this Agreement, to be executed and delivered by or on
behalf of the Company, any Seller, Newco or any of their respective Affiliates
in connection with the transactions contemplated hereby.

 

“Seller Indemnified Parties” means the Sellers and their Affiliates (including
the Company until but not after the Closing), each of the respective officers,
directors, managers, members, partners, employees, agents and representatives of
any of the foregoing and each of the heirs, executors, successors and assigns of
any of the foregoing.

 

“Tax Return” means any report, return, claim for refund, declaration or other
information return or statement required to be supplied to a Governmental Entity
relating to Taxes, including any schedule or attachment thereto and any
estimated returns and any amendment thereof.

 

“Taxes” means any and all taxes, levies, imposts, duties, fees, tariffs and
other similar charges of any kind whatsoever (together with any and all
interest, penalties and additional amounts imposed with respect thereto) imposed
by any Governmental Entity, including taxes or other similar charges on net
income, corporate, capital gains, capital acquisitions, inheritance, gift,
alternative minimum, add-on minimum, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, license, withholding,
estimated, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom duty or other like
assessment or similar charge.

 



 7 

 

 

“Transaction Expense” means any Liability of either Company or any Seller
incurred in connection with the negotiation, preparation or execution of this
Agreement or theSeller Ancillary Documents, the performance of the Sellers’, the
Company’s, and any of their pre-Closing Affiliates’ obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby (including any fees, costs and expenses incurred by the Company on
behalf of the Sellers or any employee of the Company), specifically including
(i) all fees or expenses associated with obtaining necessary or appropriate
waivers, consents or approvals of any Governmental Entity or other Person, (ii)
all fees of brokers, finders or investment bankers, (iii) all fees and expenses
of counsel, auditors, accountants, consultants and experts, and (iv) all sale,
change-of-control, prepayment, termination, severance, stay, retention, annual
incentive, sign-on or similar bonuses, fees or payments (including all costs,
payments and fees payable to current or former directors, managers, governors,
partners, employees, consultants or other vendors or service providers of either
Company in connection with the termination of any Employment Agreements or other
Contracts) paid as a result (in whole or in part) of or in connection with the
transactions contemplated by this Agreement, including payments that vest,
partially vest, or become payable after Closing in whole or in part due to the
Closing or otherwise due to the transactions contemplated hereby, even if full
vesting or payment thereof is subject to additional contingencies or conditions,
and including any “gross-up” payment, Taxes, Employee Benefit Plan contributions
or other costs or expenses incurred or payable by the Company in connection
therewith.

 

“Transfer Taxes” means all sales (including bulk sales), use, value-added,
documentary, stamp, gross receipts, registration, transfer, real property
transfer, conveyance, excise, license, recording, stock transfer and other
similar Taxes, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties and fees
arising out of or in connection with the transactions effected pursuant to this
Agreement and the ancillary documents hereto.

 

“Treasury Regulations” means the Income Tax Regulations, promulgated under the
Code.

 

Section 1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, (a) references to the plural include the singular, and references to
the singular include the plural, (b) references to one gender include the other
gender, (c) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (d) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (e) the terms “day” and “days”
mean and refer to calendar day(s) unless such reference is specifically to
“Business Days,” and if any action under this Agreement is required to be done
or taken on a day that is not a Business Day, then such action shall be required
to be done or taken not on such day but on the first succeeding Business Day
thereafter, (f) the terms “year” and “years” mean and refer to calendar year(s),
(g) unless set forth specifically otherwise, the settlement of all payments
hereunder shall be made in Dollars, and (h) when this Agreement describes a
two-Party relationship or interaction that occurs at or before the Closing, the
Purchaser shall be deemed to be a single Party and the Company and the Seller,
collectively, shall be deemed to be the other Party, and, when this Agreement
describes a two-Party relationship or interaction that occurs after the Closing,
the Purchaser and the Company, collectively, shall be deemed to be a single
Party and the Seller, collectively, shall be deemed to be the other Party.
Unless otherwise set forth herein, references in this Agreement to (i) any
document, instrument or agreement (including this Agreement) (A) includes and
incorporates all exhibits, schedules and other attachments thereto, (B) includes
all documents, instruments or agreements issued or executed in replacement
thereof and (C) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and (ii) a particular
Law means such Law as amended, modified, supplemented or succeeded, from time to
time and in effect at any given time. References herein to documents “provided”
or “made available” to the Purchaser, or similar terms, include all documents
provided by the Sellers and the Company, or representatives thereof, to
Purchaser or its representatives in whatever manner. All Article, Section,
Exhibit and Schedule references herein are to Articles, Sections, Exhibits and
Schedules of this Agreement, unless otherwise specified. This Agreement shall
not be construed as if prepared by one of the Parties, but rather according to
its fair meaning as a whole, as if all Parties had prepared it.

 



 8 

 

 

Section 1.3 Other Definitions. Each of the following terms is defined in the
Section set forth opposite such term:

 



Term   Section       Acquisition   Recitals       Agreement   Preamble      
Alternative Transaction   6.6(a)       Business   Recitals       Closing
Statement   3.2(a)       Company Agents   4.9(d)       Company-Licensed
Intellectual Property   4.15(b)       Company-Licensed Software   4.15(i)      
Company-Owned Intellectual Property   4.15(a)       Company-Owned Software  
4.15(i)       Company Contracts   4.10       Confidential Information   6.4    
  Data Site   1.2       Debt Holder   3.4(a)       Debt Pay-Offs   3.1(b)      
Dispute Notice   3.2(a)       Enforceability Exceptions   4.2       Flow of
Funds Statement   3.1(c)       Hearing Representatives   4.12(c)      
Indemnification Cap   10.5(a)       Indemnifying Party   10.3(a)      
Independent Accountant   3.2(b)       Insiders   4.19       Lease   4.5      
Leased Real Property   4.5      



 9 

 

 

Term   Section

LimeCom Inc.   Preamble       LimeCom Shareholders   Preamble       LimeCom
Stock   Recitals       LimeCom Working Capital Adjustment   3.2(c)       NEXT 2
  2.1       Non-Compete Period   6.9(a)       Other Intellectual Property  
4.15(c)       Parties   Preamble       Party   Preamble       Payment Card Data
  4.9(d)       Pay-Off Letter   3.4(a)       PCI Standards   4.9(d)      
Pre-Closing Taxes   6.8(d)       Purchaser   Preamble       Purchaser Losses  
10.1       Releasors   10.8(a)       Restricted Individual   6.9(b)       Review
Period   3.2(a)       Seller Losses   10.2       Sellers   Preamble       Seller
Divident   3.8       Straddle Tax Returns   6.8(d)

 



 10 

 

 

Section 1.4 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

Article II
PURCHASE AND SALE

 

Section 2.1 Agreement to Purchase and Sell. Subject to the terms and conditions
of this Agreement and in reliance on the representations, warranties and
covenants contained herein, at the Closing: (a) the Parent Company will cause
the Purchaser to transfer the Initial Purchase Price to the Seller, and (b) the
Seller willtransfer to the Purchaser one hundred percent (100%) of the LimeCom
Stock.

 

Article III
PURCHASE PRICE; ADJUSTMENTS

 

Section 3.1 Purchase Price; Payment. The Parties agree that the Purchase Price
is the aggregate of51,804,809 shares of common stock in the Parent Company,and
$2,000,000 in cash, subject to the Earn-Out in Section 3.6. Title to the shares
of LimeCom will pass on Closing, and be subject to the Right of Rescission, as
provided for in Section 3.5. With respect to the Escrow Provision of Section
3.7, the Parties agree that 10,360,962 shares of common stock of the Parent
Companywill be held in escrow for a period of eight (8) months, as per the
Escrow Agreement. Further, it is understood and agreed that any adjustment in
the Purchase Price will be subject to the terms of the within Agreement and the
Escrow Agreement.

 

Section 3.2 Purchase Price Adjustment. The Purchase Price shall be subject to
adjustment in accordance with the following:

 

(a) If the Sellers provide a Dispute Notice within the Review Period, then the
Sellers and Purchaser shall endeavor to use good faith efforts to resolve such
dispute in a timely manner, and upon such resolution, the Final Closing
Statement shall be prepared in accordance with the agreement of the Purchaser
and the Sellers, which agreement shall be final and binding as to the Seller. If
the Seller and the Purchaser are unable to resolve the disagreement within
thirty (30) days following the delivery of the Dispute Notice, then the Parties
shall retain Mutual agreed third party or, if such Person does not accept such
designation, such other international accounting firm as is mutually agreed upon
by the Seller and Purchaser (the “Independent Accountant”), to resolve the
disagreement and make a determination with respect thereto. The Independent
Accountant will be retained under a retention letter executed by the Sellers and
Purchaser that specifies that the determination of the Independent Accountant
(which shall constitute the Final Closing Statement) shall be made, and written
notice thereof given to the Parties, within thirty (30) days after the date of
the retention letter and that the determination by the Independent Accountant
shall be final, binding and conclusive upon the Seller and the Purchaser. The
scope of the Independent Accountant’s engagement (which will not be an audit)
shall be limited to the resolution of the disputed items described in the
Dispute Notice, and the preparation of the Final Closing Statement in light of
such resolution. If an Independent Accountant is engaged pursuant to this
Section 3.2(a), the fees and expenses of the Independent Accountant shall be
allocated to and be paid by the Purchaser, on the one hand, and the Seller, on
the other hand, based upon the percentage which the portion of the contested
amount not awarded to each Party bears to the amount actually contested by such
Party, as determined by the Independent Accountant.

 



 11 

 

 

Section 3.3 Debt Payoffs; Transaction Expenses.

 

(a) Not less than five (5) Business Days before the Closing Date, the Seller
shall cause to be delivered to the Purchaser a letter (a “Pay-Off Letter”) from
each holder of any Indebtedness of the Company (each a “Debt Holder”), addressed
to the Purchaser. Each Pay-Off Letter shall be in form and substance reasonably
acceptable to the Purchaser and shall contain (i) the name of such Debt Holder
to whom such Indebtedness is owed, (ii) the aggregate payments necessary to be
made at the Closing in order to satisfy in full all amounts outstanding,
including all principal, interest, fees, prepayment penalties or other amounts
due or owing or to be due or owing with respect thereto, and to satisfy any
other Liabilities to such Debt Holder and to terminate any executory agreement
by the Company in favor of such Debt Holder, (iii) an agreement by such Debt
Holder to release, and authorizing the Purchaser to make any necessary filings
to effect or evidence the release of, any Liens on any of the assets of the
Company securing such Indebtedness upon payment of such stated amount, and (iv)
wiring or other payment instructions for each such Debt Holder.Except for
LimeCom credit line, Purchaser will most likely approve and Next Group
Acquisition, Inc. will assume all the liabilities in the normal course of
business

 

(b) Not less than five (5) Business Days before the Closing Date, the Seller
shall provide to the Purchaser a detailed description of each Transaction
Expense, indicating the amount of such Transaction Expense, each payee, and wire
or other payment instructions, certified by the Sellers as constituting all
unpaid Transaction Expenses of the Company incurred or to be incurred through
the Closing Date.

 

Section 3.4 Withholding Taxes. Notwithstanding any other provision in this
Agreement to the contrary, the Purchaser and the Seller shall have the right to
deduct and withhold Taxes from any payments to be made hereunder (including any
payments to be made under the Escrow Agreement) if the Purchaser or the Seller,
as the case may be, reasonably determines that such withholding is required by
Law, and to collect any necessary Tax forms, including Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information, from
the Seller and any other recipients of payments hereunder. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
of this Agreement as having been delivered and paid to the Seller or other
recipient of payments in respect of which such deduction and withholding was
made.

 

Section 3.5 Mutual Right of Rescission of Seller and Purchaser.

 

(a) Seller’s Right of Rescission. If, before the Rescission Date, the Purchaser
fails to pay to the Seller the Earn-Out Purchase Price of $2,000,000, the Seller
may elect to rescind the within Agreement by notifying the Purchaserbefore the
Rescission Notification Date of the Seller’s intent to so rescind the Agreement.
If the Purchaser fails to pay the Seller the Earn-Out Purchase Price of
$2,000,000 before the Rescission Date, and if the Seller nonetheless elects not
to rescind the within Agreement, the Seller will be entitled to be paid the
Earn-Out Purchase Price, subject to the terms of Section 3.6 below, and the
Earn-Out Purchase Price will be paid from the net income of the Company, which
will be paid to the Seller with priority over any other distribution to the
Parent Company or otherwise, on a quarterly basis.

 

(b) If there is a Material Adverse Change in either the net profit or the net
asset value of the Company before the Rescission Date, the Parent Company may
elect to rescind the within Agreement by notifying the Seller before the
Rescission Notification Date of the Purchaser’s intent to so rescind the
Agreement.

 



 12 

 

 

(c) If either the Seller or the Purchaser elects to rescind the within Agreement
under the terms of these Sections 3.5(a) or (b):

 

(i) The rescission will be effective on the Rescission Effective Date, and the
Seller will return the Purchase Price paid to date, whether shares of common
stock of the Parent Company or cash, on or before the Rescission Effective Date.

 

(ii) In the period of time after the Closing and before the Rescission Date the
Parent Company will have full dominion and control over the funds and finances
of the Company such that the financial statements of the Parent Company, the
Purchaser, and the Company may be consolidated (including the ability to record
the revenue of the Company) according to SEC rules and regulations and GAAP
guidelines, including the ability to cause the Company to issue dividends or
make an inter-company loans to the Parent Company (so that the Parent Company is
able to make payment to the Note Holders of the Parent Company). Notwithstanding
the foregoing, in the event that this Agreement is rescinded by any Party all
payments made by the Company to the Note Holders of the Parent Company shall be
reimbursed to the Company in the form of the issuance of a convertible note
secured by the assets of the Parent Company and convertible into shares of the
Parent Company, the terms of which shall be fixed by the Parties prior to
Closing.

 

(d) It is further agreed that in the event either Selleror Purchaser elects to
exercise said right of rescission, each party will cooperate fully with the
other and reasonably execute all documents required to effect a rescission of
the within transaction.

 

(e) If the Parent Company pays to the Seller the Earn-Out Purchase Price before
the Rescission Date, neither the Seller nor the Parent Company may elect to
rescind the within Agreement.

 

Section 3.6 Earn-Out. Eight (8) moths after the Closing, the Purchaser will pay
to the Seller the Earn-Out Purchase Price if the Company during fiscal year 2017
produces in excess of both: (a) gross revenue of $125,000,000 and (b) EBITA of
$2,500,000. If the Company produces gross revenue or EBITA less than the amounts
specified herein, the Purchaser will pay to the Seller the Earn-Out Purchase
Price, multiplied by the lesser of either (x) the Company’s actual gross revenue
for fiscal year 2017, divided by $125,000,000, or (y) the Company’s actual EBITA
for fiscal year 2017, divided by $2,500,000 (the Purchaser will pay to the
Seller the Earn-Out Purchase Price, reduced pro rata). If any claims against the
Company, which accrued before the Closing date, arise in the period between the
Closing date the Rescission Date, the Earn-Out Purchase Price to be paid to the
Seller in accordance with this Section 3.6 will be reduced by the amount of such
claim, after any proration which may be required by the second sentence of this
section.

 

(a) Examples:

 

  (1) If: (a) gross revenue is $130,000,000, and (b) EBITA is $3,000,000, the
Purchaser will pay to the Seller the Earn-Out Purchase Price of $2,000,000.

 

  (2) If (a) gross revenue is $127,000,000, and (b) EBITA is $2,200,000, the
Purchaser will pay to the Seller $2,00,000 x (2,200,000 ÷ 2,500,000) =
$1,760,000.

 



 13 

 

 

  (3) If (a) gross revenue is $115,000,000, and (b) EBITA is $2,600,000, the
Purchaser will pay to the Seller $2,000,000 x (115,000,000 ÷ 125,000,000) =
$1,840,000.

 

  (4) If (a) gross revenue is $115,000,000, and (b) EBITA is $2,200,000, the
Purchaser will pay to the Seller the lesser of:

 

$2,000,000 x (2,200,000 ÷ 2,500,000) = $1,760,000

 

or

 

$2,000,000 x (115,000,000 ÷ 125,000,000) = $1,840,000

 

Section 3.7 Escrow. On the Closing Date, the Purchaser will transfer to the
Escrow Agent 10,360,962 shares of common stock of the Parent Company (the
“Escrow Amount”), and the Escrow Agent will hold the Escrow Amount pursuant to
the terms and conditions of the Escrow Agreement. The Escrow Agent will pay the
Escrow Amount to the Seller in accordance with the Escrow Agreement and the
terms and conditions of the within Agreement.

 

Section 3.8 Limecom Dividends Prior to Closing. After the execution of this
Agreement, and before the Closing, the Company shall declare a dividend in favor
of the Seller (the “Seller Dividend”) in the amount of (a) the current and
accumulated earnings and profits of the Company as calculated on the date the
dividend is declared, less (b) all applicable taxes for which the Company is
liable for such income earned in the year during which the Seller Dividend is
declared. The Company shall maintain the Seller Dividend as a liability on the
Company’s books and records until the Seller Dividend is paid. The Parent
Company and the Purchaser shall cause the Company to pay the Seller Dividend
concurrently with the payment of the Earn-Out Purchase Price.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SellerS

 

The Company and the Sellers hereby, jointly and severally, make the following
representations and warranties to the Purchaser as of the date of this Agreement
and again as of the Closing Date. Unless the context of this Agreement otherwise
clearly requires, all references in this Article IV to the Company shall include
LimeCom Inc. as of the date hereof.

 

Section 4.1 Organization.

 

(a) As of the date hereof, LimeCom Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. The Company is duly qualified or
registered as a foreign corporation to transact business under the Laws of each
jurisdiction where the character of its activities or the location of the
properties owned or leased by it requires such qualification or registration. A
list of all jurisdictions in which either Company is so qualified or registered
to do business is set forth on Schedule 4.1. The Sellers have made available to
the Purchaser true, correct and complete copies of (i) the Certificate of
Incorporation and Bylaws of LimeCom Inc., and all of the other Organizational
Documents of the Company, together with all schedules, exhibits and attachments
thereto, each as amended and restated to date and as currently in effect and
(ii) all of the books and records of the Company (including all equity register,
capital account and transfer records and all minute books and resolutions of the
Company), which record all actions taken by the shareholders, directors, members
and managers of the Company (and all committees thereof) and all issuances and
transfers of the Equity Interests or other securities of the Company. The
Company is not in default under or in violation of any provision of any of its
Organizational Documents.

 



 14 

 

 

(b) TheOrlando Taddeois an individual resident ofItaly. As of the Closing
Date,Orlando Taddeo and the Seller together have all requisite power and
authority to acquire, own and sell the LimeCom Stock and own, lease and operate
its properties and to carry on its business.

 

Section 4.2 Authority. The Company, the Seller, and Orlando Taddeo haveall
requisite capacity, power and authority to execute and deliver this Agreement
and the Seller Ancillary Documents to which such Person is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company and
the Seller of this Agreement, and the execution by Company andthe Seller of the
Seller Ancillary Documents to which such Person is a party, the performance by
the Company andthe Seller of his, her or its respective obligations hereunder
and thereunder, and the consummation by the Companythe Seller of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary entity or other action on the part of
such Person. This Agreement has been, and as of the Closing Date, all of the
Seller Ancillary Documents shall be, duly executed and delivered by the Company
and the Seller, as applicable, and, assuming the due authorization, execution
and delivery of this Agreement and the Purchaser Ancillary Documents by the
Purchaser, this Agreement does, and as of the Closing Date, all of the Seller
Ancillary Documents will, constitute legally valid and binding obligations of
the Company and the Seller enforceable against the Company and the Seller in
accordance with their respective terms, except as such enforceability may be
limited by (a) the effect of any applicable Laws of general application relating
to bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally, and (b) the effect of Law and
general principles of equity governing specific performance, injunctive relief
and other equitable remedies (regardless of whether such enforceability is
considered in a proceeding in equity or at law) ((a) and (b) collectively, the
“Enforceability Exceptions”).

 

Section 4.3 Title; Capital Structure.

 

(a) The total authorized shares of capital stock of LimeCom Inc. consist of
1,000shares, no par value, of which 1,000shares are issued and outstanding to
the LimeCom Shareholders. There is no other class or series of LimeCom Stock,
options, or warrants, or any convertible debt authorized, issued or outstanding
by LimeCom Inc. Schedule 4.3(a) sets forth a true, complete and accurate listing
of each Person that is the registered owner of any of the equity interests of
the Company. The Seller is the sole legal and beneficial owner of all of the
LimeCom Stock shown as owned by the Seller on Schedule 4.3(a) and has full and
valid legal and beneficial title to such LimeCom Stock, free and clear of all
Liens. As of the Closing Date, the Acquired Membership Interests will represent,
directly or indirectly, 100% of all outstanding ownership interests in the
Company.

 



 15 

 

 

(b) All of the shares of LimeCom Stock areduly authorized, validly issued, fully
paid and nonassessable, and no such Equity Interests were issued, or will be
issued, to the initial holder thereof or to the applicable Seller in violation
of any Law, Contract or the preemptive rights or similar rights of any Person.
No Seller has previously assigned, transferred, pledged, hypothecated or
otherwise disposed of any shares of LimeCom Stock or any interest therein,
including by the grant of any Lien therein. Upon consummation of the Closing the
Seller will have transferred to Purchaser all right, title and interest in the
acquire stock, free and clear of all Liens, encumbrances or agreements, which
will result in Purchaser owning 100% of the outstanding LimeCom Stock (and all
other equity, financial or ownership interests) in LimeCom Inc.

 

(c) Except as set forth on Schedule 4.3(c), with respect to theCompany, the
Seller, and Orlando Taddeo(i) there are no outstanding options, warrants,
rights, calls, commitments, conversion rights, rights of exchange,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities or other plans or commitments, contingent or otherwise,
relating to the issued or unissued Equity Interests (or other shares of capital
stock, membership interest, equity, financial or ownership interest) of the
Company, (ii) there are no obligations of the Company to issue any additional
shares of LimeCom Stock, or other securities or equity, financial or ownership
interest to any Person (or any Indebtedness, securities, rights or Contracts
convertible into any such interest), (iii) there are no outstanding Contracts of
the Company, any Seller or any other Person to purchase, redeem or otherwise
acquire, transfer, issue, assign or sell any of the LimeCom Stock, or any other
security or equity, financial or ownership interest in the Company (or
Contracts, securities or obligations of any kind convertible into any of the
foregoing), (iv) there are no outstanding or authorized equity appreciation,
phantom equity, equity plans or similar rights with respect to such Company and
(v) except for the Organizational Documents made available to the Purchaser,
there are no voting agreements, voting trusts or other Contracts relating to the
management, governance, ownership, securities or equity of the Company or to any
of the Equity Interests. No shares of LimeCom Stock are reserved for issuance to
any Person or pursuant to any plan or Contract. Except as set forth on Schedule
4.3(c), the LimeCom Stock is freely transferable to Purchaser at Closing and
LimeCom Stock is, or will be as of the Closing Date, subject to any transfer
restrictions, preemptive rights, registration rights or similar rights,
restrictions or limitations.

 

Section 4.4 Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the Seller and Orlando Taddeo Ancillary
Documents by the Company and the Seller, the consummation by the Company and the
Seller of the transactions contemplated hereby and thereby, and the Company’s
and the Seller’s fulfillment of, and compliance with, the terms and conditions
hereof and thereof, do not or will not (as the case may be), with the passage of
time or the giving of notice (a) violate or conflict with, (b) constitute a
breach of or default under, (c) result in the loss of any benefit under, (d)
permit the acceleration of any obligation under, (e) create in any party the
right to terminate, modify or cancel, (f) result in the creation of any Lien
upon any of the Equity Interests or any assets of either Company under, or
(g)require any authorization, consent, approval, waiver, exemption or other
action by or notice or declaration to, or filing with, any Governmental Entity
or other Person under (i) any term or provision of the Organizational Documents
of the Company, (ii) except as indicated on Schedule 4.4, any Contract to which
the Seller or the Company (or its assets, securities or businesses) is bound or
affected, or (iii) any Law, Permit or order or ruling of any court or
Governmental Entity applicable to the Seller or the Company. Except as set forth
on Schedule 4.4, no consent, waiver, Permit, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
Governmental Entity or other Person is required on the part of the Company or
the Seller (or, as of the Closing Date with respect to the Seller Ancillary
Documents, Newco) in connection with the execution and delivery by the Company
and the Seller of this Agreement or the Seller Ancillary Documents, the
performance by the Company or the Seller of his, her or its obligations
hereunder or thereunder, or the consummation by the Company or the Seller of the
transactions contemplated hereby or thereby. The Company and the Seller has
waived and hereby does waive (in such Seller’s individual capacity and as a
shareholder, member, manager or officer of the Company) any and all rights of
first refusal, preemptive rights or other rights or transfer restrictions under
the Company’s Organizational Documents or any other Contract, instrument or
document that are or could be deemed inconsistent with this Agreement or any of
the transactions contemplated hereby.

 



 16 

 

 

Section 4.5 Real Property. The Company does not own any real property. Schedule
4.5 lists all leasehold interests of the Company in or to real property (each, a
“Lease” and, such properties collectively, together with all fixtures and
improvements thereon, the “Leased Real Property”), which in each case are
validly held by the Company in the Company’s name, free and clear of all Liens
(other than Permitted Liens) and not subject to any deeds of trust, assignments,
subleases or rights of any Person known to or created or permitted by the
Company or its respective Affiliates other than the lessor thereof or any
mortgagees of such lessors. The Leased Real Property constitutes all real
property and improvements used in the Business or otherwise used, held or
occupied by the Company. The Sellerhas made available to the Purchaser true,
correct and complete copies of all Leases, and all amendments, schedules,
exhibits, guaranties and addendums thereto. Other than such Leases, there are no
other Contracts, instruments or documents relating to the access, use,
maintenance or operation of such Leased Real Property. The Leases are in full
force and effect, the Companyis current with respect to all payments due under
the Leases, the Company has complied with all obligations under the Leases
(including obtaining all necessary third Person consents, approvals and
Permits), such Leases will remain in full force and effect following the
Closing, and there is no existing default by either Company or any event or
condition that with the passage of time or the giving of notice, or both, would
constitute an event of default by either Company or otherwise give rise to a
right of termination, as applicable, under any Lease or any existing default by
any other party to any Lease or any event or condition that with the passage of
time or the giving of notice, or both, would constitute an event of default by
any other party to any lease. The Company has valid and enforceable rights of
physical and legal ingress and egress to and from all Leased Real Property to a
public right-of-way. Except as described on Schedule 4.5, no consent or notice
is required from the lessor or lessee under any Lease for or as a result of the
execution of this Agreement, any Seller Ancillary Document or Purchaser
Ancillary Document or the consummation of the transactions contemplated hereby
and thereby. Other than the Company, there are no parties in possession or
parties having any rights to occupy any of the Leased Real Property. There are
no pending or threatened condemnations or other adverse claims affecting the
Leased Real Property, and there are no current or pending special assessments or
other special costs or fees affecting the Leased Real Property for which the
Company would be responsible. Except as set forth in Schedule 4.5, all
improvements made or used by the Company on the Leased Real Property have
received all Governmental Entity approvals, consents and Permits required in
connection with the ownership or operation thereof, and all such improvements
have been operated and maintained in compliance with all applicable Laws.

 

(a) All agreements, contracts or arrangements of any kind, nature or
description, including but not limited to, with all vendors, suppliers, and
customers are to be provided and reviewed by purchaser.

 



 17 

 

 

Section 4.6 Sufficiency; Title to Assets. The assets and properties (whether
real, personal, tangible or intangible) owned or leased by LimeCom Inc.
constitute all of the assets and properties necessary to operate the Business as
currently conducted by the Company, proposed to be conducted by the Company, or,
except as set forth in Schedule 4.6, conducted by the Company during the past
twenty-four (24) months. The Company has good and valid title to, or a valid
leasehold interest in or a valid license to use, all such assets and properties,
including all assets shown on the Financial Statements and all assets located at
the Leased Real Property, and, except as disclosed on Schedule 4.6, all such
assets and properties are free and clear of any Liens.

 

Section 4.7 Title to Shares. On Closing, Seller Agrees to provide satisfactory
documentation to show that all shares of the Company being sold to Purchaser are
free and clear of any liens, encumbrances or restrictions and are fully paid and
non-assessible shares of common stock, and that there are no options, warrants,
or convertible securities of any kind, nature, or description of the Company
that are issued and outstanding.

 

Section 4.8 Financial Statements.

 

(a) Attached as Schedule 4.7(a) are true, correct and complete copies of the
LimeCom Financial Statements. Each LimeCom Financial Statement (including in all
cases the notes thereto, if any) presents fairly, in accordance with GAAP and
IFRS, as applicable, the financial condition, results of operations and cash
flows of LimeCom Inc. and the Business as of the respective dates and for the
periods indicated therein. TheLimeComFinancial Statements have been prepared
from the books, records and accounts of LimeCom Inc. and in accordance with GAAP
consistently applied throughout the periods indicated. LimeCom Inc. does not
have any Liabilities that are not fully and adequately accrued or reserved
against in the balance sheet of LimeCom Inc. as included in the LimeCom
Financial Statements provided hereunder. The LimeCom Financial Statements do not
include any items of special or nonrecurring income or gain. LimeCom Inc.
maintains, and has made available to Purchaser, books, records and accounts
which, (i)are accurate and complete and have been maintained in accordance with
good business practices on a basis consistent with prior years; (ii)in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of LimeCom Inc.; and (iii)accurately and fairly
reflect the basis of the LimeComFinancial Statements. LimeCom Inc. maintains
systems of internal accounting controls sufficient to provide reasonable
assurances that: (A) LimeCom Inc.’s transactions are executed in accordance with
management’s general or specific authorization; (B) LimeCom Inc.’s transactions
are recorded as necessary to permit the preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; and (C) that the
amount recorded for assets on the books and records of LimeCom Inc. is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

 



 18 

 

 

Section 4.9 Legal Proceedings. Except as set forth on Schedule 4.8, there is no
Action pending or, to the Knowledge of the Seller threatened, against or
relating to or affecting either the Company, or any of its assets, properties,
businesses, or securities by or before any court or other Governmental Entity,
nor are Sellers aware of any reasonable basis for any such Action. The Company
is not subject to or bound by any judgment, decree, injunction, writ, award,
ruling or order of any court, arbitration panel or other Governmental Entity.
The Company is fully insured with respect to each of the matters set forth on
Schedule 4.8. There are no Actions at law or in equity pending, or to the
Knowledge of the Seller, threatened, against the Seller that could affect the
ability of such Seller to perform his, her or its obligations under this
Agreement.

 

Section 4.10 Compliance with Law; Permits; PCI Standards.

 

(a) The Company is, and has at all times been, in compliance with all Laws
applicable to the Company and to the Business as presently or previously
conducted, including all federal, state, local or foreign Laws, and the rules
and regulations promulgated pursuant to such Laws and all amendments to such
Laws. No written or oral notice has been received by the Company or the Seller
from any Governmental Entity alleging non-compliance with any Law or a violation
of or Liability or potential responsibility under any Law by or affecting either
Company or the Business. No investigation, inspection, audit or other Action or
proceeding by any Governmental Entity involving non-compliance with any Law or
allegations of any violation of any Law by or affecting either Company or the
Business is pending, or to the Knowledge of the Sellers, threatened.

 

(b) The Company and the Business is, and hasbeen, in compliance with (i) all
applicable data protection and privacy Laws governing the collection or use of
personal information, (ii) any consumer and customer privacy policies or related
policies or programs adopted by such Company that concern such Company’s
collection or use of personal information, a list of which is set forth on
Schedule 4.10(b), and (iii) all requirements contained in the Contracts that
such Company has entered into with its customers regarding the collection or use
of personal information and data protection and privacy. True, correct and
complete copies of all such policies and programs have been made available to
Purchaser. The Company (on behalf of itself and the Business) has undertaken
such steps as are required to ensure continued compliance with all applicable
data protection and privacy Laws and to protect and maintain the security,
integrity and confidential nature of the personal information provided to the
Company by Persons who do not consent to the disclosure of such information, or
have expressly requested that the Company not disclose such information,
including by taking and storing on-site and off-site back-up copies of such
data, protecting on secure servers at all times all of such data and
implementing procedures designed to prevent unauthorized access to such data.
All personal information collected by the Company(whether by itself or through
the Business) has been used in accordance with applicable data protection and
privacy Laws and the applicable privacy policy of such Company since the time of
such collection. There have been no unauthorized intrusions or breaches of the
data or security of either Company or the Business, nor has there been any
complaint or notice alleging or otherwise relating to an improper use,
disclosure or breach of the data or security of the Company or the Business and
there is no reasonable basis for any Action against the Companyor the Business
arising from or related to the improper use, disclosure or breach of the
Company’s data or security. The consummation of the transactions contemplated
hereby will not result in a violation of any contractual or legal obligations of
the Company pertaining to information privacy and security.

 



 19 

 

 

(c) Schedule 4.9(c) contains a complete listing and summary description of all
Permits owned or possessed by the Company or used by the Company in the conduct
of the Business. The Company owns or possesses all right, title and interest in
and to all Permits that are necessary to enable it to carry on its operations as
presently conducted and as proposed to be conducted. The Company is in
compliance with the terms and conditions of its Permits, and all such Permits
are valid, binding and in full force and effect. No loss or, except as set forth
on Schedule 4.9(c), expiration of any such Permit is pending or, to the
Knowledge of the Seller, threatened or reasonably foreseeable (including as a
result of the transactions contemplated hereby).

 

(d) The Company and its respective employees, agents, Affiliates, independent
contractors, subcontractors, suppliers and other representatives (together, the
“Company Agents”) and the services they provide (including the software,
systems, servers, computers and related equipment used to provide the services)
are in compliance with applicable Law, the requirements of any agreement between
the Company and processors of Payment Card Data, and the Payment Card Industry
Data Security Standards (including the payment application data security
standards) as amended, updated, superseded or replaced from time to time by the
PCI Security Standards Counsel (the “PCI Standards”), including with respect to
the collection, storage, retention, processing, usage, transmission and
destruction of Payment Card Data. The Company uses, and cause the Company Agents
to use, Payment Card Data only for assisting in completing a card transaction,
for fraud control services, or as otherwise specifically permitted in writing by
a duly authorized representative of the owner of such Payment Card Data. There
has been no unauthorized access to, disclosure of or use of Payment Card Data or
other confidential or personally identifiable information collected, stored,
retained, processed, used, transmitted or destroyed by the Company or the
Company Agents. The Company maintains appropriate business continuity procedures
and systems to ensure the security of Payment Card Data in the event of a
disruption, disaster or failure of the Company’s primary data systems that
involve a risk to Payment Card Data. For purposes of this Section 4.9(d),
“Payment Card Data” means any data associated with a payment card or otherwise
protected under the PCI Standards, including: (a) “card holder data” which
includes (i) primary account number; (ii) cardholder name; (iii) service code;
and (iv) expiration date; (b) “sensitive authentication data” which includes (i)
magnetic strip data; (ii) CVC2, CVV2, CID; (iii) PIN and PIN Block information;
and (iv) any security-related information; and (c) other information used to
authenticate cardholders and/or authorize payment card transactions.

 



 20 

 

 

Section 4.11 Company Contracts. Schedule 4.11 sets forth a true, correct and
complete list, in each case referencing the applicable sub-Section below, of the
following Contracts to which the Company is a party, by which the Company or any
of its respective assets, properties, businesses, or securities is subject, or
by which the Company is otherwise bound, whether oral or written (other than the
Employment Agreements set forth on Schedule 4.13(a)(i), and the Employee Benefit
Plans set forth on Schedule 4.14(a)) (collectively, the “Company Contracts”):

 

(a) all Leases;

 

(b) all capital or operating leases or conditional sales agreements relating to
personal property;

 

(c) all Contracts with the customers of the Company;

 

(d) all Contracts in which the Company has granted “most favored nation” or
other preferential pricing provisions or marketing, performance, distribution,
exclusivity or territory rights;

 

(e) all marketing or joint development agreements or similar Contracts;

 

(f) all distributor agreements, sales representative agreements, reseller
agreements or similar Contracts;

 

(g) all Contracts (individually or together with other Contracts with the same
party or with related parties) which either (A) involve future payments,
revenues, expenditures or Liabilities (actual or potential) after the Closing
Date with a value in excess of $1,000.00 in the aggregate or (B) call for
performance by either party over a period of more than one year;

 

(h) all data provider and data supply Contracts;

 

(i) all Contracts relating to commission or revenue sharing arrangements with
other Persons;

 

(j) all Contracts containing covenants limiting or restraining in any manner the
freedom of the Company or its successors, employees, partners, members,
managers, governors or investors to engage in any line or type of business or to
compete with any Person, or covenants which purport to be binding on or require
compliance by Affiliates of either Company;

 

(k) all Contracts with any Governmental Entity or any processor of Payment Card
Data;

 

(l) all Contracts relating to Indebtedness or to mortgaging, pledging or
otherwise placing a Lien on any of the assets or securities of either Company or
to the lending of funds by or to the Company;

 

(m) all Contracts guaranteeing any obligation of another Person, other than
endorsements made for collection;

 



 21 

 

 

(n) all Contracts relating to the ownership of or investments in any Person or
any business or enterprise other than the Business (including investments in
joint ventures and minority equity investments);

 

(o) all Contracts to lease, license or assign Intellectual Property or royalty
agreements (including any license agreement with a Seller or an Affiliate of any
Seller or either Company), whether the Company is the licensor or licensee
thereunder, except Off-the-Shelf Software licenses in favor of the Company, and
except for Contracts with customers that are on the applicable Company’s
standard form (a true, correct and complete copy of which has been provided to
the Purchaser);

 

(p) all Contracts listed on Schedule 4.20;

 

(q) all Contracts relating to the acquisition or sale of any material assets or
property (real, personal, tangible or intangible) used in the Business; and

 

(r) all other Contracts material to the Company or the Business, whether or not
entered into in the Ordinary Course.2

 

The Seller has provided to the Purchaser a true, correct and complete copy of
each written Company Contract, including all amendments thereto. Schedule 4.11
contains an accurate and complete description of all material terms of all oral
Company Contracts. Each Company Contract is legal, valid, binding, enforceable
and in full force and effect, subject to the Enforceability Exceptions. The
Company has performed all obligations required to be performed by it in
connection with any Company Contract and there exists no breach or default on
the part of the Company or, to the Knowledge of the Seller, any other party
under any Company Contract, and no event or condition has occurred or arisen
which with the passage of time or the giving of notice or both would result in a
default or breach thereunder. The Seller has no Knowledge of any anticipated
breach or termination by either Company or any other party to any Company
Contract.

 

Section 4.12 Tax Returns; Taxes.3 Except as disclosed on Schedule 4.12:

 

(a) The Company has timely filed all Tax Returns, both foreign and domestic,
required to be filed by it, each such Tax Return has been prepared in compliance
with all applicable Laws, and all such Tax Returns are true, complete and
accurate in all respects. The Company has paid on a timely basis all Taxes,
whether or not shown on any of its Tax Returns, that were due and payable. The
aggregate unpaid Taxes of the Company for Tax periods through the Closing Date
do not, and will not, exceed the accruals and reserves for Taxes set forth on
the most recent balance sheet included in the Financial Statements or as will be
set forth on the consolidated books of the Company as of the Closing Date. All
Taxes of the Company attributable to the period from and after the date of such
most recent balance sheet and continuing through the Closing Date are
attributable to the conduct by such Company of its operations in the Ordinary
Course. The Company and the Seller have made available to the Purchaser true,
correct and complete copies of all income Tax Returns filed with respect to
either Company for taxable periods ending after January 1, 2017 , all
examination reports, and statements of deficiencies assessed against or agreed
to by either Company and all private letter rulings, revenue agent reports,
information document requests, protests, petitions, closing agreements,
settlement agreements, pending ruling requests and any similar documents
submitted by, received by or agreed to with any Governmental Entity by or on
behalf of either Company.

 

 

 

 

 



 



2 Categories and scope of contracts to be confirmed through due diligence.

3 All tax provisions are subject to review upon receipt of complete diligence
materials.

 



 22 

 

 

(b) All Taxes that either Company is or was required by Law to withhold or
collect (including pursuant to Sections 1441, 1442, 1445 and 1446 of the Code or
similar provisions under any foreign Law) have been duly withheld or collected
and, to the extent required, have been properly paid to the appropriate
Governmental Entity or other Person.

 

(c) No deficiencies for or additions to Taxes in the US, Italy, or Ireland, or
interest or penalties for any Taxes with respect to any income, properties or
operations of theCompany have been claimed, proposed or assessed by any
Governmental Entity against the Company that remain outstanding. No examination
or audit of any Tax Return of the Company by any Governmental Entity is
currently in progress or, to the Knowledge of the Seller, threatened or
contemplated. The Company has not been informed by any jurisdiction that the
jurisdiction believes that such Company was required to file any Tax Return that
was not filed. The Company is not the beneficiary of any extension of time
within which to file any Tax Return nor has any request been made for such an
extension. The Company has not waived any statute of limitations with respect to
Taxes or agreed to extend the period or granted an extension for assessment or
collection of any Taxes.

 

(d) There is no dispute or claim concerning any Taxes of the Company raised by
any Governmental Entity in writing.

 

(e) None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other Person pursuant to the provisions of former
Section 168(f)(8) of the Internal Revenue Code of 1954; or (ii) is “tax-exempt
use property” within the meaning of Section 168(h) of the Code.

 

(f) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date; (iii) intercompany transaction or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local or foreign income Tax
Law) entered into or created on or prior to the Closing Date; (iv) installment
sale or open transaction disposition made on or prior to the Closing Date;
(v) cash method of accounting or long-term contract method of accounting
utilized prior to the Closing Date; or (vi) prepaid amounts received on or prior
to the Closing Date.

 

(g) The Company (i) is not and has never been a member of a group of
corporations or other entities with which it has filed (or been required to
file) group, consolidated, combined or unitary income Tax Returns, and (ii) is
not a party to or bound by any Tax sharing or Tax indemnification contractual
agreement.

 



 23 

 

 

(h) The Company has not distributed to its security holders stock or securities
of a controlled corporation, nor has any stock or securities of the Company been
distributed, in a transaction to which Section 355 of the Code applies (i) in
the two (2) years prior to the date of this Agreement or (ii) in a distribution
that could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Code) that includes
the transactions contemplated by this Agreement.

 

(i) Schedule 4.12(i) discloses each jurisdiction (other than United States
federal) in which the Company is required to file or has been required to file a
Tax Return or is or has been liable for any Taxes on a Tax “nexus” basis. Except
as disclosed on Schedule 4.12(i), neither Company is subject to Tax in any
jurisdiction outside the United States.

 

(j) There are no Liens or other encumbrances with respect to Taxes upon any of
the assets or properties of the Company, other than Permitted Liens related to
the Company’s credit line with VOIP.

 

(k) The Company has not been a party to a “reportable transaction,” as such term
is defined in Treasury Regulations Section 1.6011-4(b)(1).

 

(l) The Company has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code, as well as any Tax
Return filed in Italy or Ireland.

 

(m) The Company has collected and paid over all applicable sales Taxes from
customers or has complied in all respects with the requirements of any exemption
from sales being subject to sales Tax, or any other similar tax in Italy or
Ireland.

 

(n) There is no material property or obligation of the Company, including
uncashed checks to vendors, customers, or employees, non-refunded overpayments,
or unclaimed subscription balances, that is escheatable or reportable as
unclaimed property to any state or municipality under any applicable escheatment
or unclaimed property Laws.

 

(o) All of the property of the Company that is subject to ad valorem or lease
Tax has been properly listed and described on the property tax rolls of the
appropriate Governmental Entity.

 

Section 4.13 Employees; Hearing Representatives.4

 

(a) Schedule 4.13(a)(i) contains a true, correct and complete list of all of the
employees (whether full-time, part-time or otherwise) and all individual
independent contractors of the Company, specifying which Company is their
employer, their position, office location, state or nation of residence or
citizenship, exempt/non-exempt status, full-time/part-time status, present
annual or, as the case may be, hourly rate of compensation (including salary,
bonuses and commissions), accrued vacation or other paid-time off, work location
and length of service, together with an appropriate notation next to the name of
any individual on such list who is subject to any Employment Agreement. Schedule
4.13(a)(i)accurately identifies each such employee who is not fully available to
perform work because of a medical or other leave and sets forth the nature of
such leave (e.g. medical, family, military, etc.) and the anticipated date of
return to full service. Except as set forth on Schedule 4.13(a)(ii), the Company
is not a party to or bound by any Employment Agreement. The Sellers have
provided to the Purchaser true, correct and complete copies of each Employment
Agreement to which the Company is a party, or by which it is otherwise bound.
Each Employment Agreement to which the Company is a party, or by which it is
otherwise bound, is legal, valid, binding, enforceable and in full force and
effect and can be terminated by theCompany at any time (with or without cause)
without any increased cost or Liability to theCompany (including any obligation
to pay severance, additional compensation or termination payments). The Company
has performed all obligations required to be performed by it in connection with
each such Employment Agreement, and there exists no breach or default on the
part of the Company or, to the Knowledge of the Seller, any other party under
any such Employment Agreement, and no event or condition has occurred or arisen
which with the passage of time or the giving of notice or both would result in a
default or breach thereunder.

 

 

 

 

 







4 All employment/benefits provisions are subject to review upon receipt of
complete diligence materials.

 



 24 

 

 

(b) The Company has not improperly classified (i) any Person as an independent
contractor or (ii) any Person employed in the United States as “exempt” or
“non-exempt” under the United States Fair Labor Standards Act (or any similar
applicable state Law) and the rules and regulations promulgated thereunder. Each
Person named on Schedule 4.13(a)(i) is employed in the United States and is
either a United States citizen or otherwise properly authorized under all
applicable Laws to be employed in the United States. Except as set forth on
Schedule 4.13(b) hereto, to the Knowledge of the Seller, no employee or
independent contractor and no group of employees or independent contractors of
the Company has any plans to terminate his or her employment or relationship as
an independent contractor with the Company. The Company has complied with and is
in compliance with all applicable Laws relating to the employment of personnel
and labor, including provisions thereof relating to wages, hours, vacation,
overtime, notice, pay in lieu of notice, termination and severance pay
obligations, human rights, occupational health and safety, equal opportunity,
collective bargaining and the payment of social security and other Taxes, the
Worker Adjustment and Retraining Notification Act, and the Immigration Reform
and Control Act of 1986. The Company has paid in full to all of its employees
and independent contractors, or adequately accrued for in accordance with GAAP
on the Financial Statements, all wages, salaries, commissions, bonuses,
benefits, including accrued vacation or other paid time off, and other
compensation due to or on behalf of the employees and independent contractors.
There is no claim with respect to payment of wages, salary or overtime pay that
has been asserted or is now pending or, to the Knowledge of the Seller,
threatened before any Governmental Entity with respect to any Person currently
or formerly employed by the Company. There is no charge of discrimination in
employment or employment practices, for any reason, including age, gender, race,
religion or other legally protected category, which has been asserted and not
settled or is now pending or, to the Knowledge of the Sellers, threatened before
the United States Equal Employment Opportunity Commission, or any other
Governmental Entity in any jurisdiction in which the Company has employed or
currently employs any Person. The Company is not, and to the Knowledge of the
Seller, no employee of the Company is, subject to any noncompete, nondisclosure,
confidentiality, employment, consulting or similar Contract relating to,
affecting or in conflict with the present or proposed business activities of the
Company.

 



 25 

 

 

Section 4.14 Employee Benefit Plans.

 

(a) Schedule 4.14(a) contains a true, correct and complete list of each Employee
Benefit Plan. None of the Employee Benefit Plans are governed by the laws of any
jurisdiction other than the United States, Italy or Ireland, and the Company is
in compliance with all applicable labor laws.

 

(b) With respect to each Employee Benefit Plan, the Seller has delivered or made
available to the Purchaser true, correct and complete copies of (1) the plan and
any related trust documents and insurance policies and all amendments to each of
the foregoing, (2) all summary plan descriptions (or if there is no summary plan
description, a summary of the material terms) and other material communications
to employees, (3) the most recent determination letter, if any, received from
the IRS, (4) to the extent required to be filed, the most recent annual Report
(Form 5500 Series) and accompanying schedules and audits and other information,
as filed with the IRS, (5) administrative service agreements, HIPAA business
associate agreements, annuity contracts, or other funding instruments, (6)
summary of benefits and coverage for each group health plan, and (7) any general
notification to employees of their rights under Code Section 4980B, form of
letter(s) distributed upon the occurrence of a qualifying event described in
Code Section 4980B, HIPAA policies and procedures, and HIPAA notices of privacy
practices. All reports, notices and information required to be filed with or
delivered to the United States Department of Labor, the IRS, another
Governmental Entity or plan participants with respect to the Employee Benefit
Plans have been timely filed or delivered.

 

(c) No Employee Benefit Plan is and neither the Company nor any ERISA Affiliate
currently or within the past six years sponsors, maintains, contributes to or
has any Liability with respect to (1) a “multiemployer plan” as defined in
Section 3(37) of ERISA, (2) an “employee pension benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA), (3) a plan described in
Section 413(a) or (c) of the Code, (4) a plan subject to Title IV of ERISA, (5)
a plan subject to the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA, (6) a plan maintained in connection with any trust
described in Section 501(c)(9) of the Code, or (7) a plan that provides for or
promises retiree medical, disability or life insurance benefits to any current
or former employee, officer, director or manager of either Company, or (8) a
“non-qualified deferred compensation plan” as described in Section 409A(d)(1) of
the Code.

 

(d) Each Employee Benefit Plan has been maintained, funded and administered in
accordance with its terms and complies in form and operation in all respects
with the applicable requirements of all applicable Law, including ERISA and the
Code.The Company (i) has fully complied with the requirements of the Patient
Protection and Affordable Care Act of 2010, as amended by the Health Care and
Education Reconciliation Act of 2010, and the regulations and related guidance
promulgated thereunder (the “Affordable Care Act”), (ii) will not, or does not
reasonably expect to, owe a penalty or assessable payment for 2015 under Code
Section 4980H, (iii) will not, or does not reasonably expect to, owe a penalty
or assessable payment under Code Section 4980H for any month during 2017 through
the Closing Date, (iv) has accurately filed and distributed, or will timely and
accurately file and distribute, Forms 1094-C and 1095-C in accordance with the
requirements of Code Section 6055 and 6056 and the regulations and related
guidance promulgated thereto, and (v) for each month during 2016 and 2017, has
calculated the hours of service of each Employee and has determined each
Employee who is a “full-time employee”, as defined in Code Section 4980H and the
regulations and related guidance promulgated thereto.

 



 26 

 

 

(e) All contributions, premiums or other payments due with respect to each
Employee Benefit Plan have been paid on a timely basis. All contributions,
premiums or other payments payable under or with respect to each Employee
Benefit Plan (including without limitation, all accrued vacation or other
paid-time off) for all periods prior to the Closing Date have been or will be
paid, made or accrued on the Financial Statements on or before the Closing Date.
With respect to any insurance policy providing funding for benefits under any
Employee Benefit Plan, there is no Liability of either Company, in the nature of
a retroactive rate adjustment, loss sharing arrangement, or other actual or
contingent liability, nor would there be any such liability if such insurance
policy was terminated on the date hereof or the Closing Date.

 

(f) Each Employee Benefit Plan that is intended to meet the requirements of a
“qualified plan” under Code Section 401(a) has received a favorable
determination letter from the IRS to the effect that such Employee Benefit Plan
meets the requirements of Code Section 401(a) and no events have occurred that
would reasonably be expected to adversely affect such qualified status.

 

(g) The Company is not subject to any Liability or penalty under Sections 4975
through 4980B of the Code or Title I of ERISA. The Company has complied in all
respects with all applicable health care continuation requirements in Section
4980B of the Code and in ERISA. No “Prohibited Transaction,” within the meaning
of Section 4975 of the Code or Sections 406 or 407 of ERISA and not otherwise
covered by a statutory or administrative exemption, has occurred with respect to
any Employee Benefit Plan.

 

(h) Schedule 4.14(h) lists the name of each employee or former employee of the
Company who has experienced a “Qualifying Event” (as defined in COBRA or
comparable provisions of state Law) with respect to an Employee Benefit Plan who
is eligible and within the appropriate election period for “Continuation
Coverage” (as defined in COBRA or comparable provisions of state Law) and, for
those who have elected Continuation Coverage, whose maximum period for
Continuation Coverage required by COBRA, or comparable provisions of state Law,
has not expired.

 

(i) There do not exist any pending or, to the Knowledge of the Seller,
threatened claims (other than routine undisputed claims for benefits), suits,
disputes, audits, investigations or other Actions with respect to any Employee
Benefit Plan.

 



 27 

 

 

(j) Except as disclosed on Schedule 4.14(j), there is no Contract covering any
employee or former employee of the Company that, individually or collectively,
could give rise to the payment as a result of the transactions contemplated by
this Agreement of any amount that would not be deductible by the Company by
reason of Section 280G of the Code. For purposes of the foregoing sentence, the
term “payment” shall include any payment, acceleration, forgiveness of
Indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits. The execution of this Agreement and the consummation of the
transactions contemplated hereby (alone or together with any other event which,
standing alone, would not by itself trigger such entitlement or acceleration)
will not (i) entitle any Person to any payment, forgiveness of Indebtedness,
vesting, distribution, or increase in benefits under or with respect to any
Employee Benefit Plan or Employment Agreement, (ii) otherwise trigger any
acceleration (of vesting or payment of benefits or otherwise) under or with
respect to any Employee Benefit Planor Employment Agreement, or (iii) trigger
any obligation to fund any Employee Benefit Planor Employment Agreement.

 

(k) Schedule 4.14(k) sets forth each Employee Benefit Plan that is a
“non-qualified deferred compensation plan” (as such term is defined in Section
409A(d)(1) of the Code). Each such Employee Benefit Plan has been maintained, in
form and operation in compliance with the requirements of Section 409A of the
Code and applicable guidance issued thereunder. Noamounts under any such plan,
agreement or arrangement is or has been subject to the interest or additional
tax set forth under Section 409A(a)(1)(B) of the Code, and the Company does not
have any obligation to gross-up or indemnify any individual with respect to any
such tax.Each option to purchase equity interests of the Company that has been
granted to any current or former employee, officer or director of the Company
has been issued with an exercise price no less than the fair market value
(determined consistently with the provisions of Section 409A of the Code) of the
underlying equity interests at the time of grant.

 

(l) Each Employee Benefit Plan can be amended, terminated or otherwise
discontinued at any time in accordance with its terms without participant
consent or liability on the part of either Company of any ERISA Affiliate, other
than ordinary, non-material administrative expenses.

 

Section 4.15 Labor Relations.

 

(a) The Company is not bound by or subject to (and no asset or property of
either Company is bound by or subject to) any written or oral, express or
implied, Contract or arrangement with any labor union, and, to the Knowledge of
the Seller, no labor union has made any organizational effort, made a written
demand for recognition, or filed any petition with the National Labor Relations
Board, in so far as it relates to employees of the Company at any time. Each
employee of the Company is terminable at the will of such Company. The Company
has not experienced any strike, work stoppage, work slowdown or lock-out, unfair
labor practices claims or other material employee or labor disputes involving
any employee of the Company, nor to the Knowledge of the Seller, is any
threatened. The Company is not engaged in any unfair labor practice.

 

(b) Schedule 4.15 sets forth a true and correct list of all former employees of
the Company whose employment was terminated or such employee was otherwise
dismissed by the Company within the last six (6) months, showing for each
terminated employee the employee’s name, hire date, termination date, and
reason(s) for termination.

 



 28 

 

 

Section 4.16 Intellectual Property.5

 

(a) Schedule 4.16(a) hereto contains a true, correct and complete list of all
registered and unregistered Intellectual Property owned or held by either
Company (the “Company-Owned Intellectual Property”), identifies which Company
owns or holds each item of such Company-Owned Intellectual Property, and
includes, with respect to registered Intellectual Property, the applicable
filing or registration number, the jurisdiction in which the filing was made or
from which the registration was issued, the date of filing and issuance, and the
names of all inventors, applicants, registrants and assignees. There is no
Action pending before any Governmental Entity (including the United States
Patent and Trademark Office or equivalent authority anywhere in the world)
related to any of the Company-Owned Intellectual Property. A true, correct and
complete copy of all material documentation relating to each item of
Company-Owned Intellectual Property has been provided to Purchaser. The Company
identified on Schedule 4.16(a) as owning each item of Company-Owned Intellectual
Property is the sole owner of such item of Company-Owned Intellectual Property,
and possesses all right, title and interest in and to each item of Company-Owned
Intellectual Property, free and clear of any Liens other than Permitted Liens
and non-exclusive licenses granted to customers in the Ordinary Course. The
Company has taken all actions reasonable and necessary to maintain and protect
its Company-Owned Intellectual Property. All Company-Owned Intellectual Property
is valid and subsisting, and all necessary registrations, fees and Taxes in
connection with any registered Intellectual Property contained in the
Company-Owned Intellectual Property have been made or paid through the Closing
Date and all necessary documents and certificates relating thereto have been
filed.

 

(b) Schedule 4.16(b) lists all licenses pursuant to which any Intellectual
Property is licensed to either Company (the “Company-Licensed Intellectual
Property”), including all inbound Software licenses (other than licenses for
Off-the-Shelf Software) and identifies which Company licenses each item of such
Company-Licensed Intellectual Property. The Sellers and the Company have
provided to the Purchaser true, correct and complete copies of all licenses
listed on Schedule 4.16(b), together with all amendments, waivers or other
changes thereto. Other than as provided in such licenses with respect to
Company-Licensed Intellectual Property, neither Company is obligated under any
Contract to make any royalty or license payment or other similar type of payment
with respect to, and is not otherwise obligated to use, any other Person’s
Intellectual Property. There is no dispute regarding the scope of any license to
use any of the Company-Licensed Intellectual Property, or performance under such
license, including with respect to any payment to be made or received by the
applicable Company thereunder. Neither Company is in breach or default of any
license for any Company-Licensed Intellectual Property, neither Company has
received any notice of breach or default of any such license, and there does not
exist any event or circumstance that, with the giving of notice or passing of
time, or both, would result in an event of default or breach under any such
license.

 

 

 

 

 



 

5 All intellectual property provisions are subject to review upon receipt of
complete diligence materials.

 



 29 

 

 

(c) Except as disclosed on Schedule 4.16(c), to the extent that any Intellectual
Property used or held for use by either Company (other than the Company-Licensed
Intellectual Property) has been developed, created, conceived or reduced to
practice by any Person other than a Company (including by any Person who was not
an employee of either Company at the time such Intellectual Property was
developed, created, conceived or reduced to practice or any Affiliate of either
Company or any Seller) (the “Other Intellectual Property”), such Person has
executed a valid and enforceable agreement under which all right, title and
interest in and to such Intellectual Property are assigned to a Company and no
such Person has any rights with respect thereto. Neither Company has authorized
any Person to retain any right, title or interest in or to any Company-Owned
Intellectual Property or Other Intellectual Property. All Other Intellectual
Property is listed and identified on Schedule 4.16(c).

 

(d) The Company-Owned Intellectual Property and the Company-Licensed
Intellectual Property constitute all the Intellectual Property necessary to
operate the Business as currently conducted by the Company, as conducted by the
Companyduring the past twelve (24) months, and as proposed to be conducted by
the Company.

 

(e) The Company has not licensed, transferred or otherwise granted or authorized
any Person any rights in or to the Company-Owned Intellectual Property, nor is
the Company obligated to license, transfer or otherwise grant or authorize any
Person any such rights. None of the Company-Owned Intellectual Property (i) has
been submitted to any licensing entity, standards body or representative thereof
for a determination of essentiality to or inclusion in an industry standard, nor
has any third-party request been made therefor or (ii) is required to be
licensed or offered for license (or has been licensed or offered for license)
under any Contract with a Governmental Entity, any Governmental Entity
acquisition regulation or other Law, or any forum, consortium or other standards
body agreement.

 

(f) The Company is not infringing upon, misappropriating or otherwise violating
any Intellectual Property rights of any Person, nor has the Company received any
written notice, charge, complaint or other assertion alleging that it has
infringed, misappropriated or otherwise violated any Intellectual Property
rights of any Person. To the Knowledge of the Seller, no Person is infringing
upon, misappropriating, or otherwise violating the rights of the Company in the
Company-Owned Intellectual Property or the rights of the Company or the
applicable licensor(s) in the Company-Licensed Intellectual Property.

 

(g) The Company has taken commercially reasonable steps to protect, preserve and
maintain its rights in its confidential information,trade secrets and
proprietary information, including by maintaining the confidentiality and
secrecy of, and restricting access to and the improper use of, such confidential
information, trade secrets and proprietary information. There has been no
unauthorized disclosure of any confidential information, trade secret or
proprietary information of the Company. Where and when required by any of its
customers, as set forth in their respective customer Contracts with a Company,
the Company has taken any and all contractually obligated measures to ensure the
segregation of (i) data provided by such customer, (ii) work product developed
by the Company for such customer, and (iii) other Intellectual Property, for
which, for purposes of subclauses (i) and (ii), the rights are vested in such
customer, whether by Contract or otherwise.

 

 30 

 

 

(h) Neither this Agreement nor any Seller Ancillary Document or Purchaser
Ancillary Document, nor any transactions contemplated by this Agreement or any
Seller Ancillary Document or Purchaser Ancillary Document, will result in the
grant or purported grant of any right or license with respect to the
Company-Owned Intellectual Property to any Person pursuant to any Contract to
which either Company is a party or by which any of its assets or properties are
bound.

 

(i) Schedule 4.16(i)(1) contains a true, correct and complete list and
description (including name, product description, version level, language in
which it is written and the hardware requirements, as applicable) of all
Software owned by the Company (the “Company-Owned Software”) and identifies
which Company owns each item of such Company-Owned Software. Schedule 4.16(i)(2)
contains a true, correct and complete list and description (including name,
product description, version level, language in which it is written and the
hardware requirements, as applicable) of all Software licensed by the Company
(the “Company-Licensed Software”) from any other Person, other than
Off-the-Shelf Software and Open Source Software.The Company identified on
Schedule 4.16(i)(1) as the owner of each item of Company-Owned Software owns all
right, title and interest in and to the source code and the object code in
respect of such Company-Owned Software, and the applicable Company licenses all
the Company-Licensed Software pursuant to legal, valid, binding and enforceable
licenses. The Company-Owned Software and the Company-Licensed Software
constitute all of the Software (other than Off-the-Shelf Software and Open
Source Software) necessary to operate the Business as currently conducted by the
Company, as conducted by the Companyduring the past twelve (12) months, and as
proposed to be conducted by the Company.

 

Section 4.17 Brokers, Finders and Investment Bankers. The Company, nor the
Seller nor any of their respective Affiliates, nor any officer, member, manager,
governor, partner, director or employee of any of the foregoing, has employed
any broker, finder or investment banker or incurred any liability for any
investment banking fees, financial advisory fees, brokerage fees or finders’
fees in connection with the transactions contemplated hereby.

 

Section 4.18 Bank Accounts; Lock Boxes. Schedule 4.18 sets forth a true, correct
and complete list and description of any bank account, lock box or safe deposit
box used by the Company, showing the type of each such account, lock box or safe
deposit box and the names of persons authorized as signatories thereon or to act
or deal in connection therewith.

 

Section 4.19 Absence of Changes. Except as set forth in Schedule 4.19 and except
as expressly contemplated by this Agreement, since September 19,2017, the
Company has conducted the Business only in the Ordinary Course, and the Company
has not:

 

(a) suffered a Material Adverse Effect (or any event that could result in a
Material Adverse Effect) or suffered any theft, damage, destruction or casualty
loss in excess of $1,000.00 in the aggregate to its assets, properties or
Business, whether or not covered by insurance;

 

 31 

 

 

(b) redeemed or repurchased, directly or indirectly, any Equity Interest or
other securities of the Company, or declared, set aside or paid any dividends or
made any other distributions (whether in cash or in kind) with respect to any
Equity Interest;

 

(c) issued, sold or transferred any notes, bonds or other debt securitiesor any
Equity Interest or other securities of the Company, any securities convertible,
exchangeable or exercisable into any Equity Interest or other securities of the
Company, or options or other rights to acquire any Equity Interest or other
securities of the Company;

 

(d) borrowed any amount or incurred or became subject to any Indebtedness or
other Liabilities, except current liabilities incurred in the Ordinary Course
and not constituting Indebtedness;

 

(e) discharged or satisfied any Lien or paid any Liability (other than
Liabilities paid in the Ordinary Course), prepaid any amount of Indebtedness or
subjected any portion of its properties or assets to any Lien, except for VOIP,
as provided for herein;

 

(f) sold, leased, assigned or transferred (including transfers to any Seller or
any Affiliate, officer, member, manager, governor, partner director or employee)
any of its real or personal property or tangible or intangible assets (including
Intellectual Property), or disclosed any confidential information (other than
pursuant to agreements requiring the person to whom the disclosure was made to
maintain the confidentiality of and preserving all rights of the applicable
Company in such confidential information);

 

(g) waived, canceled, compromised or released any rights or claims of value,
whether or not in the Ordinary Course;

 

(h) entered into, amended or terminated any material Contract or entered into
any other material transaction, whether or not in the Ordinary Course, or
materially changed any business practice;

 

(i) made, granted or promised any bonus or any wage, salary or compensation
increase to any director, officer, member, manager, governor, partner, employee,
consultant or individual independent contractor or made, granted or promised any
increase in any Employee Benefit Plan, or amended or terminated any existing
Employee Benefit Plan or adopted any new Employee Benefit Plan;

 

(j) made any other change in employment terms for any of its directors,
officers, members, managers, governors, partners, employees, consultants or
individual independent contractors outside the Ordinary Course;

 

(k) entered into, modified or terminated any Contract or transaction with any
Affiliate or Insider;

 

(l) determined as collectible any Accounts Receivable previously considered
uncollectible or written off as uncollectible any Accounts Receivable;

 

(m) conducted its cash management customs and practices other than in the
Ordinary Course (including with respect to maintenance of working capital
balances and collection of Accounts Receivable, payment of accounts payable,
accrued current liabilities and other Liabilities and pricing and credit
policies);

 

 32 

 

 

(n) made any capital expenditures or commitments for capital expenditures that
aggregate in excess of $10,000;

 

(o) made any loans or advances to, or guarantees (or the equivalent) for the
benefit of, any Persons;

 

(p) instituted or settled any Action;

 

(q) granted any performance guarantee to its customers other than in the
Ordinary Course and consistent with the policies and practices disclosed to the
Purchaser;

 

(r) acquired any other business or Person (or any significant portion or
division thereof), whether by merger, consolidation or reorganization or by
purchase of its assets or stock or acquired any other material assets; or

 

(s) committed or agreed to any of the foregoing.

 

Section 4.20 Affiliate Transactions. Except as to Insiders disclosed on Schedule
4.20, and in accordance with all SEC rules and regulations concerning disclosure
of affiliate transactions, no Seller, no Affiliate of a Seller, no Affiliate of
the Company, and no officer, director, shareholder, member, manager, partner,
employee, consultant or individual independent contractor of any of the
foregoing Persons, and no individual that is a member of the immediate family of
any such Person or any entity in which any of the foregoing Persons owns any
beneficial interest (collectively, the “Insiders”), is or has been a party to
any Contract or transaction with the Company, or which pertains to the Business
or has any interest in any asset or property (real, personal, tangible or
intangible) owned, leased, used, or held by the Company for use, in or
pertaining to the Business. Schedule 4.20 hereto lists and describes (a) all
services provided to or on behalf of the Business or the Company by any Insider
(other than any Ordinary Course employment services provided by an Insider who
is an employee of either Company) and all services provided by or on behalf of
the Business or the Company to any Insider, and (b) the general structure of the
Insiders in a form that is acceptable to the Purchaser. At no time has the
Company ever engaged in any business other than the Business.

 

Section 4.21 Insurance. Schedule 4.21 lists and briefly describes each insurance
policy maintained by or on behalf of the Company with respect to their
respective properties, assets and business, together with a claims history for
the past three (3) years, showing in each case the owner of and all insureds
under such policy. All of such insurance policies are in full force and effect,
and the Company has never been (i) in default with respect to its Liabilities
under any such insurance policies, or (ii) denied insurance coverage with
respect to any claims. The Companyhas notreceived any written notice of
cancellation of, premium increase with respect to, failure to renew, or
alteration of coverage under, any of such insurance policies and no insurance
carrier has refused to insure the Company. The Company does not have any
self-insurance or co-insurance programs, and the reserves set forth on the
balance sheet of the Company included in the Financial Statements provided
hereunder are adequate to cover all anticipated Liabilities with respect to any
insurance. Except as set forth on Schedule 4.21, there are no open or pending
matters for which notice has been given to any of the insurers and there are no
circumstances likely to give rise to a claim under any of the insurance
policies.

 



 33 

 

 

Section 4.22 Environmental Matters.

 

(a) The Company has complied with and is currently in compliance with all
Environmental and Safety Requirements and the Company does not have any Liens or
Liabilities, including corrective, investigatory or remedial obligations,
arising under Environmental and Safety Requirements or similar Laws. Neither the
Company nor the Seller has received any oral or written notice, report or
information regarding any Actions, Liens or Liabilities, including corrective,
investigatory or remedial obligations, arising under Environmental and Safety
Requirements or similar Laws which relate to the Company or any of the Company’s
assets, businesses, operations, properties or facilities. There have been no
Releases, discharges, spillages, dumping, migration, leakage, burial, placement
or disposals of Hazardous Materials in, on, under, adjacent to, or affecting any
Leased Real Property.

 

(b) The Company has obtained all Permits relating to Environmental and Safety
Requirements required to operate the Business. Neither this Agreement nor the
Seller Ancillary Documents or Purchaser Ancillary Documents nor the consummation
of the transactions contemplated hereby and thereby shall impose any Liabilities
on the Company for site investigation or cleanup, or notification to or consent
of any Governmental Entity or third party under any Environmental and Safety
Requirements (including any so called “transaction-triggered” or “responsible
property transfer” laws and regulations).

 

Section 4.23 Customers and Suppliers. Schedule 4.23 sets forth a true, correct
and complete list of the names of (a) the ten (10) largest customers of the
Business ranked by revenue received or receivable by such customer and (b) the
ten (10) largest suppliers or vendors of the Business ranked by costs paid or
owed to such supplier or vendor, in each case for the following periods (i)the
year ended December 31, 2015, (ii) the year ended December 31, 2016 and (iii)
year-to-date for calendar year 2017, up to the date that the within Agreement is
executed. Neither Company has received any oral or written notice from any
customer or supplier whose name appears onSchedule 4.23 that (x) such customer
or supplier will not continue or intends not to continue as a customer or
supplier of the Business, (y) such customer or supplier intends to materially
reduce the use of services provided by or to theBusiness or (z) such customer or
supplier desires to renegotiate its Contract with theapplicable Company or the
terms on which theBusiness provides services to such customer or receives
services from such supplier. Neither Company has made any change to the conduct
of the Business, or proposed to make any change to the conduct of the Business,
that has, or could reasonably be expected to have when implemented, anadverse
effect on the customers or suppliers of the Business set forth on Schedule 4.23.

 

Section 4.24 Undisclosed Liabilities. Except as set forth on Schedule 4.24, the
Company does not have any Liabilities except for Liabilities set forth and fully
reflected in the audited balance sheet of such Company as of the most recent
practical date included in the Financial Statements and Liabilities that have
arisen after the date of such balance sheet in the Ordinary Course that are
current liabilities under GAAP or IFRS rules and regulations.

 

 34 

 

 

Section 4.25 Warranties. Schedule 4.25 contains a true, correct and complete
description of (1) the products and servicesprovided by the Company, and (2) all
customer contracts not covered by insurance.Schedule 4.25 shall be provided by
Seller to Purchaser no less than 5 days after the execution of the within
Agreement. There have not been any deviations from such warranties, and neither
the Company nor any of its respective salespeople, employees, distributors or
agents is authorized to undertake obligations to any customer or to other third
parties in excess of such warranties. The Company has not made any oral or
written warranties with respect to any of the Business’s products or services
except for those warranties (if any) provided in the written agreements with
vendors and clients that have or will be provided in due diligence. There are no
warranty claims within the past three (3) years against the Business or the
Company. There are no claims pending against the Company alleging defects in the
products or services (including Software and Intellectual Property) of the
Business or the Company.

 

Section 4.26 Receivables. All Accounts Receivable shown on the audited balance
sheet of the Company included in the Financial Statements provided hereunder and
all such Accounts Receivable now held by the Company or shown on the Final
Closing Statement (a) are bona fide receivables and represent amounts due with
respect to actual, arm’s length transactions entered into in the Ordinary
Course, (b) are legal, valid and binding obligations of the obligors and were
collectible obligations at the time they were booked and are now collectible net
of any reserve therefor shown on such balance sheet or the Final Closing
Statement, as the case may be, (c) have not been pledged or assigned to any
other Person, other than VOIP, and (d) are not subject to any dispute, set-off,
defense or other claim. Schedule 4.26 sets forth a complete and accurate aging
list of all receivables of the Company as of the date set forth on such
Schedule. The Company will provide a “cold comfort letter” by its auditing firm
up to and including the date of Closing.

 

Section 4.27 Certain Payments. Neither the Company nor the Seller, nor any of
their respective directors, officers, managers, governors, members, partners,
Affiliates, employees, agents, representatives or other Persons on behalf of the
Company or Seller, has directly or indirectly, at any time: (a) made any bribe,
contribution, gift, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property or services (i) in violation of any Law of any jurisdiction, including
the Foreign Corrupt Practices Act, (ii) in violation of the policies of, or any
fiduciary duties owed to, any customer, vendor or other Person doing business
with the Company or (iii) to obtain favorable treatment in securing business or
to pay for favorable treatment for business secured or to obtain any special
concessions in connection therewith; (b) established or maintained any fund or
asset that has not been recorded in the books and records of the Company; (c)
violated, breached or failed to comply with any Law pertaining to export
controls or trade embargoes, including applicable regulations of the United
States Department of Commerce and United States Department of State and the
Office of Foreign Assets Control of the United States Department of Treasury
(including the International Traffic in Arms Regulations); or (d) violated the
antiboycott prohibitions contained in 50 U.S.C. §§ 2401 et seq., or taken any
action that can be penalized under Section 999 of the Code.

 

Section 4.28 Disclosure. Neither this Agreement nor any of the Schedules,
attachments or Exhibits hereto, contains any untrue statement of fact or omits a
fact necessary to make each statement contained herein or therein, not
misleading. There is no fact which has not been disclosed to the Purchaser which
has a Material Adverse Effect or could reasonably be anticipated to have a
Material Adverse Effect.

 

 35 

 

 

Section 4.29 No Distributions. The Seller has not caused the Company to make or
declare any distributions or dividends, out of its current earnings and profits
or its accumulated earnings and profits, to the Seller in the 3 months prior to
the Closing of this Agreement except as set forth in the financial statements of
the Company (if any) and except as agreed pursuant to the terms of this
Agreement.

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby makes the following representations and warranties to the
Sellers, as of the date of this Agreement and again as of the Closing Date.

 

Section 5.1 Organization. The Purchaser and the Parent Companyare corporations
validly existing and in good standing under the laws of the State of Florida,
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.

 

Section 5.2 Authority. The Purchaser and the Parent Company haveall requisite
power and authority to execute and deliver this Agreement and the Purchaser
Ancillary Documents, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Purchaser of this Agreement and the Purchaser Ancillary
Documents, the performance by the Purchaser of its obligations hereunder and
thereunder, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of the Purchaser. This Agreement has been and, as
of the Closing Date, each Purchaser Ancillary Document shall be, duly executed
and delivered by the Purchaser and, assuming the due authorization, execution
and delivery of this Agreement and the Seller Ancillary Documents by the Company
and the Seller, as applicable, this Agreement does, and the Purchaser Ancillary
Documents shall as of the Closing Date, constitute legally valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms, except as such enforceability may be limited by the
Enforceability Exceptions.

 

Section 5.3 Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the Purchaser Ancillary Documents, the
consummation of the transactions contemplated hereby and thereby and the
Purchaser’s fulfillment of, and compliance with, the terms and conditions hereof
and thereof do not or shall not (as the case may be), with the passage of time
or the giving of notice or both, violate or conflict with, constitute a breach
of or default under, (a) any term or provision of the Organizational Documents
of the Purchaser, or (b) any Law applicable to the Purchaser. No consent,
waiver, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Entity or other Person
is required on the part of Purchaser in connection with the execution and
delivery by the Purchaser of this Agreement or the Purchaser Ancillary
Documents, the performance by the Purchaser of its obligations hereunder or
thereunder, or the consummation by the Purchaser of the transactions
contemplated hereby or thereby.

 

 36 

 

 

Section 5.4 Brokers, Finders and Investment Bankers. Neither the Purchaser nor
any of its Affiliates, nor any officer, member, manager, director or employee of
any of the foregoing, has employed any broker, finder or investment banker or
incurred any liability for any investment banking fees, financial advisory fees,
brokerage fees or finders’ fees in connection with the transactions contemplated
hereby.

 

Article VI
CERTAIN COVENANTS AND AGREEMENTS

 

Section 6.1 Public Announcements. The Seller shall not make any public release
or announcement concerning the transactions contemplated by this Agreement
without the prior written consent of Purchaser which may be withheld or
conditioned in its sole discretion; provided, however, that, following the
signing of this Agreement, the Company may make an announcement to their
employees as is regulated by SEC rules and regulations and file a Form 8-K
report with the SEC, discussing the within transaction.

 

Section 6.2 Conduct of Business. At all times during the period commencing upon
the date hereof and terminating upon the earlier to occur of the Closing or the
termination of this Agreement pursuant to and in accordance with the terms of
Article IX hereof, except as expressly provided in this Agreement or an
ancillary document hereto, without the prior consent of the Purchaser, the
Sellers shall, and shall cause the Company to:

 

(a) conduct the operations of the Business in the Ordinary Course;

 

(b) use commercially reasonable efforts to preserve intact the assets,
properties and Contracts of the Company (including all Leased Real Property and
Intellectual Property), the business organization and the goodwill of the
Business, the continued services of the employees of the Company, and the
current relationships of the Company with its customers, suppliers and others
with significant and recurring business dealings with the Business;

 

(c) maintain all insurance policies and all Permits related to the Business or
to either Company in substantially the manner in effect as of the date hereof;

 

(d) maintain the existence and good standing of the Company in its jurisdictions
of organization and in each other jurisdiction in which the ownership or leasing
of properties or the operation of its businesses makes qualification or
registration necessary, additionally as may be required in Italy and Ireland;

 

(e) maintain the books, records and accounts of the Company in the Ordinary
Course, including with respect to the recording of revenue and expenses and the
recording and collection of Accounts Receivable;

 

(f) not take any action that would result in a breach of or inaccuracy in any of
the representations and warranties contained in Article IV hereof;

 

 37 

 

 

(g) not enter into any new Contract that would constitute a Company Contract if
entered into prior to the date hereof or terminate or amend any existing Company
Contract;

 

(h) not (i) enter into, or make any change to, any Contracts with any of the
employees of the Company or any Insider, (ii) increase in any manner the rate of
compensation of any of the employees of the Company, or make any commitment or
agreement to make or pay the same, (iii) pay or agree to pay, other than those
explicitly agreed to by the Purchaser, any bonus, pension, retirement allowance,
retention, severance or other employee benefit not required or permitted by any
Company Employee Benefit Plan existing on the date hereof and identified on
Schedule 4.14(a), (iv) enter into any collective bargaining agreement covering
any employees of either Company;

 

(i) not enter into any lease or sublease for real property or amend any such
agreement in effect on the date of this Agreement;

 

(j) not sell, transfer, assign, pledge, lease or license any material asset or
property of the Company;

 

(k) not make any distributions or payments to the Seller, or other member,
manager, officer, governor or partner of the Company, other than compensation as
officers or employees in the Ordinary Course pursuant to Employment Agreements
or compensation arrangements in place prior to the date hereof;

 

(l) not incur any Indebtedness or impose or suffer to be imposed any Lien on any
asset or property of the Company;

 

(m) comply with all requirements of Law and all material contractual Liabilities
applicable to the Business and pay all applicable Taxes when due and payable;

 

(n) not take any action that, if taken prior to the date of this Agreement,
would have required disclosure under Section 4.19 or otherwise constituted a
breach thereof; and

 

(o) not commit or agree to do anything that would violate any of the foregoing.

 

Section 6.3 Access and Information. Subject to the terms and conditions of this
Agreement, at all times during the period commencing as of the date hereof and
terminating upon the earlier to occur of the Closing or the termination of this
Agreement pursuant to and in accordance with the terms of Article IX, the Seller
shall, and shall cause the Company to, (a) permit the Purchaser (and its
employees, counsel and representatives) to have reasonable access, upon
reasonable notice and during normal business hours, to the Company’s offices,
employees, assets and properties and all relevant books, records, Contracts,
documents and other information of the Company, (b) within five (5) days of the
end of each calendar month and at any other time upon reasonable request of
Purchaser, deliver to the Purchaser monthly financial and implementation reports
and a monthly summary of current revenue pipeline together with any other
reports regularly prepared in the Ordinary Course, that cover the ongoing
operations or financial results of the Company or the Business, and (c) use
reasonable efforts to make customers and suppliers of the Business available to
the Purchaser; provided, however, that the Seller shall not be obligated to
provide (or cause the Company to provide) any such access or information if
doing so would violate applicable Law or jeopardize the protection of an
attorney-client or other privilege.

 

 38 

 

 

Section 6.4 Confidentiality. The Seller shall, and shall cause each of their
respective Affiliates and the Company to, treat and hold as confidential and not
disclose (a) any information concerning the business and affairs of the Company
that is not generally available to the public and (b) all of the terms of this
Agreement (collectively, the “Confidential Information”), and shall not, and
shall cause the Company and each of its respective Affiliates not to, use any of
the Confidential Information, except in connection with the performance of this
Agreement or any Seller Ancillary Document and the operation of the businesses
of the Company in the Ordinary Course prior to Closing (and after the Closing as
an employee of either Company or an Affiliate, if applicable). At and after the
Closing, the Seller shall promptly deliver to the Company, at the request and
option of the Purchaser, or shall destroy all tangible embodiments (and all
copies) of the Confidential Information which are in the Seller’s or any of such
Seller’s Affiliates’ possession or under their control. In the event that the
Seller or any of the Seller’s Affiliates is requested or required (by oral
question or request for information or documents in any Action, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, the Seller shall notify the Purchaser promptly of the
request or requirement so that the Purchaser may seek an appropriate protective
order or waive compliance with the provisions of this Section 6.4. If, in the
absence of a protective order or the receipt of a waiver hereunder, the Seller
or an Affiliate of the Seller is, on the advice of counsel, compelled to
disclose any Confidential Information to any Governmental Entity or else stand
liable for contempt, the Seller or such Affiliate may disclose the Confidential
Information to the Governmental Entity; provided that the Seller shall use its
commercially reasonable efforts to obtain, at the request of the Purchaser, an
order or other assurance that confidential treatment shall be accorded to such
portion of the Confidential Information required to be disclosed as the
Purchaser shall designate. The Seller acknowledges and agrees that in the event
of a breach by the Seller or any Affiliate of the Seller of any of the
provisions of this Section 6.4 monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach, the Purchaser
may, in addition to other rights and remedies existing in its favor, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof, in each case without the requirement of posting a bond
or proving actual damages.

  

 39 

 

 

Section 6.5 Equity Shares. In the event, at any time during a three (3) year
period from the date of Closing, that the Parent Company issues any shares of
common stock to the Parent Company’s Chairman and Chief Executive Officer (Arik
Maimon), Parent Company and Purchaser agree that they will use their best
efforts to obtain the approval of the Board of Directors of the Parent Company
to issue a like amount of common shares of stock to Orlando Taddeo under the
same terms and conditions as the common stock as issued to Arik Maimon. In the
event that the Parent Company does not cause the issuance of said like amount of
common shares to Orlando Taddeo, Arik Maimon agrees to transfer 50% of said
common shares to Orlando Taddeo of the number of common shares issued to him to
Orlando Taddeo.

 

Section 6.6 Board Membership and Employment of Orlando Taddeo. ParentCompany and
Purchaser agree to nominate and appoint Orlando Taddeo (Orlando) to the Board of
Directorsof the Parent Company and the Company on Closing, and thereafter Arik
Maimon agrees to votehis Class B shares of the election of Orlando to the Board
of Directors of Parent Company.Further, on Closing, Parent Company and Purchaser
agree to enter into an Employment Agreementwith Orlando to act as Chief
Executive Officer of Limecom, Inc. for a period of three years,such employment
agreement, subject to the approval of the Board of Directors, shall mirror the
terms of the employment agreement of ArikMaimon at the Parent Company; in the
event that upon closing or post-closing Orlando does not hold a valid work
authorization in the United States, then (i) the Employment Agreement with
Orlando shall be amended to require that until proper U.S. work authorization is
obtained for Orlando, he shall provide such services to Limecom, Inc. as CEO of
Limecom, Inc. and provide such services from outside of the United States, and
(ii) the Employment Agreement will include a provision that requires Limecom,
Inc. to support the immigration application(s) of Orlando to carry out his
duties at Limecom, Inc. and upon such approval the Employment Agreement will be
amended to treat Orlando as an employee of the Limecom, Inc. Upon Orlando
qualifying under U.S. law for a valid work authorization, his duties will be
expanded to be CEO of Limecom, Inc. in the U.S. It is agreed by the Parties that
the Purchaser will have a maximum of ten (10) days following the closing to
obtain the issuance of the shares of the Parent to the Seller, which shares will
consist of the shares to be issued to the Seller and the Escrow Agent as
provided for herein.

 

Section 6.7 NASDAQ Listing. The parties understand and agree that the Parent
Company intends to make applications to be listed for trading its common stock
on the Over-the-Counter NASDAQ trading exchange or the American Stock Exchange
(“AMEX”), and that as a result of the issuance of the shares of common stock and
the potential of issuing shares of convertible preferred stock, that the Parent
Company may be required to obtain shareholders’ approval of the within
transaction to comply with the listing rules in order to qualify for the
listing.

 

Section 6.8 Further Actions; Required Consents.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each Party shall each use their respective commercially reasonable efforts to
take, or cause to be taken all appropriate action, and to do, or cause to be
done, and to assist and cooperate with the other Parties hereto in doing, all
things reasonably necessary, proper or advisable under applicable Laws to
consummate the transactions contemplated hereby, including use of commercially
reasonable efforts in connection with: (i) obtaining all necessary licenses,
actions or nonactions, waivers, consents, clearances, approvals, authorizations,
qualifications and other orders of any Governmental Entities with competent
jurisdiction over the transactions contemplated hereby, (ii) satisfying the
conditions to Closing required to be satisfied by such Party prior to Closing,
and (iii) executing and delivering any additional instruments, certificates and
other documents necessary to consummate the transactions contemplated hereby and
to fully carry out the purposes of this Agreement.None of the Parties shall
knowingly take, cause or permit to be takenany action which such Party
reasonably expects is likely to materially delay or preventconsummation of the
transactions contemplated by this Agreement. The Purchaser and its Parent
Company may be required to call a special shareholders meeting to authorize the
increase of its authorized and unissued shares of common stock to increase the
authorized capitalization of the Parent Company.

 

 40 

 

 

(b) Notwithstanding anything in this Agreement to the contrary, Purchaser shall,
on behalf of the Parties, control and lead all communications and strategy
relating tothe Parties obtaining the necessary licenses, actions or nonactions,
waivers, consents, clearances, approvals, authorizations, qualifications and
other orders of any Governmental Entities with competent jurisdiction over the
transactions contemplated hereby.

 

(c) The Sellers shall use reasonable best efforts to obtain all of the Required
Consents prior to the Closing.

 

(d) The foregoing notwithstanding, nothing contained in this Agreement shall
require the Purchaser or any of its Affiliates to (i) propose, negotiate, effect
or agree to any conditions or limitations on any asset, business or property of
the Purchaser or any of its Affiliates, on any asset, business or property which
the Purchaser or any of its Affiliates has or hereafter has an unconsummated
contract to acquire or to transfer, or on the assets, business or property of
the Company, (ii) take or refrain from taking any action with respect to the
acquisition, divestiture, leasing or other transaction involving, directly or
indirectly, any asset, business or property of the Company, the Purchaser, its
Affiliates or any other Person or (iii) make any material payment to any
Governmental Entity or other Person (other than ordinary and customary filing
fees to Governmental Entities).

 

Section 6.9 No Solicitations of Transactions.

 

(a) The Company and the Seller shall not, and shall cause their respective
Affiliates and representatives not to, directly or indirectly, through any other
Person, initiate, solicit or encourage (including by way of furnishing
non-public information or other assistance) the submission of any proposal or
offer, enter into negotiations or discussions of any type, directly or
indirectly, or enter into a confidentiality agreement, letter of intent or
purchase agreement, merger agreement or other understanding or agreement with
any Person other than the Purchaser with respect to a direct or indirect sale or
other disposition of any of the Equity Interests or any material asset of either
Company, or a merger, consolidation, or other business combination, in each
case, involving either Company or the Business (an “Alternative Transaction”).

 

 41 

 

 

(b) The Seller and the Company will immediately cease (and will cause any
Affiliates or representatives acting on their behalf immediately to cease) any
existing discussions or negotiations with any Person (other than the Purchaser
and its Affiliates) conducted heretofore with respect to any Alternative
Transaction, and will request that all Persons, other than the Purchaser and its
Affiliates, who have been furnished confidential information regarding the
Company or the Business in connection with the solicitation of or discussions
regarding an Alternative Transaction within the twelve (12) months prior to the
date hereof promptly to return or to destroy such information. The Seller shall
promptly notify the Purchaser if he, she or it or any of his, her or its
Affiliates or representatives receives any proposal or inquiry from any Person
with respect to an Alternative Transaction (including any Person with whom
either Company or a Seller has already had discussions).

 

Section 6.10 Employee Matters.

 

(a) Prior to the Closing Date, any Employment Agreements establishing a fixed
duration of employment or providing for the payment of severance pay or benefits
upon the termination of employment or any change of control of the Companyshall
be terminated (with any associated cost or expense to be paid by the Sellersor
identified to the Purchaser as a Transaction Expense pursuant to Section
3.3(a)). The Company and the employees identified on Schedule 6.10have entered
into Offer Letters. All such employees of the Company with Offer Letters will
continue as at-will employees on the Closing Date, subject to the right of the
applicable Company to terminate the employment of such employees at any time in
accordance with Law.

 

(b) No later than the Closing Date, the Sellers shall provide to the Purchaser
an updated Schedule 4.15 that includes a list of all employees whose employment
was terminated by the Company between the date hereof and the Closing Date.

 

(c) Prior to the Closing, the Company shall take all action necessary to
terminate its 401(k) plan or any Profit Sharing and 401(k) Plan, effective as of
the day prior to the Closing Date.Upon no less than five (5) days’ notice prior
to the Closing, the Purchaser may require one or both Company to terminate any
or all of their other Employee Benefit Plans effective as of the Closing, and
the Sellers and the Company agree to take or cause to be taken all actions
reasonably requested by the Purchaser in furtherance thereof. All Liabilities
incurred in connection with the termination of such profit sharing and 401(k)
plan and any other Employee Benefit Plans shall be the sole responsibility of
the Sellers.6

 

Section 6.11 Tax Matters.

 

(a) The Parties acknowledge and agree that for U.S. federal income Tax purposes,
the Acquisition will be treated by the Parties as the sale by Seller of all of
the stock of LimeCom Inc. to the Purchaser, and that the Company will then
become a wholly-owned subsidiary of the Purchaser.

 



 

6 Treatment of benefit plans remains subject to continued discussion and
diligence.

 

 42 

 

 

(b) The Seller shall be responsible for, as and when due, all Transfer Taxes
arising out of the Acquisition and the other transactions contemplated by this
Agreement and the Seller Ancillary Documents and any Transfer Taxes required to
effect any recording or filing with respect thereto. The Purchaser and the
Seller shall cooperate to determine on a timely basis the amount of any Transfer
Taxes and timely prepare and file or cause to be prepared and filed any returns
or other filings relating to such Transfer Taxes, in form and substance
satisfactory to each such Party, including any claim for exemption or exclusion
from the application or imposition of any Transfer Taxes. Any Party obligated by
applicable Law to pay over any such Transfer Taxes and file all necessary
documentation and returns with respect to such Transfer Taxes when due shall
timely do so, and shall promptly following the filing thereof furnish a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax to the other Parties. If the Party paying over such Transfer Taxes
and filing any related Tax Return is the Purchaser, the Seller shall reimburse
the Purchaser promptly for such Transfer Taxes. It is understood that the Seller
will be responsible for any and all foreign taxes in Italy and Ireland as well
as any country that it conducts business in until the Closing.

 

(c) The Company shall, and the Seller shall cause the Company to, at the
Seller’s expense, prepare or cause to be prepared and file or cause to be filed
(i) all Tax Returns of the Company due on or before the Closing Date, and (ii)
all income Tax Returns of the Company for any period ending on or before the
Closing Date, and shall pay all Taxes shown as due on all such Tax Returns. All
such Tax Returns shall be accurate and complete in accordance with Law and shall
be prepared on a basis consistent with prior practices. The Company shall submit
copies of such Tax Returns to the Purchaser for the Purchaser’s review, comment
and approval prior to filing. The Company shall accept any reasonable comments
and requests made by the Purchaser in connection with such review. Such tax
returns will be provided to Purchaser’s accountants prior to being filed.

 

(d) The Purchaser shall prepare or cause to be prepared and file or cause to be
filed (i) all Tax Returns of the Company for periods ending on or before the
Closing Date that are due after the Closing Date, other than income Tax Returns
described in Section 6.11(c), and (ii) all Tax Returns for Tax periods which
begin before the Closing Date and end after the Closing Date (the Tax Returns
described in (i) and (ii) above, the “Straddle Tax Returns”). The Purchaser
shall cause the Company to pay all Taxes with respect to such Tax Returns,
subject to the Seller’s obligation to reimburse the Purchaser for pre-Closing
periods as set forth below. The Purchaser shall permit the Seller to review and
comment, prior to filing, on all such Straddle Tax Returns. Any portion of any
Tax which must be paid in connection with the filing of a Straddle Tax Return,
to the extent attributable to any period or portion of a period ending on or
before the Closing Date, shall be referred to herein as “Pre-Closing Taxes.” The
Seller shall remit to the Purchaser an amount equal to the Pre-Closing Taxes due
with any Straddle Tax Returns (to the extent such Pre-Closing Taxes are not
reflected as a current liability on the Final Closing Statement) at least ten
(10) Business Days before the applicable Company is required to pay or cause to
be paid the related Tax liability, it being understood that such Company and the
Purchaser will accrue on the Final Closing Statement all Pre-Closing Taxes.
Where the Pre-Closing Taxes involve a period which begins before and ends after
the Closing Date, such Pre-Closing Taxes shall be calculated as though the
taxable year of the applicable Company terminated as of the close of business on
the Closing Date; provided, however, that in the case of a Tax not based on (i)
income, receipts, payroll, proceeds, profits or similar items, or (ii) sales,
use, value added or similar items, the Pre-Closing Taxes shall be equal to the
amount of Tax for the entire taxable period multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of the taxable
period through the Closing Date and the denominator of which shall be the number
of days in the taxable period. All Straddle Tax Returns shall be prepared, and
all determinations necessary to give effect to the foregoing allocations shall
be made, in a manner consistent with prior practice of the applicable Company to
the extent consistent with applicable Law.

 

 43 

 

 

(e) The Seller shall have the right, at his or her own cost and expense, to
represent the Seller’s interests in any Tax audit or administrative proceeding
and to employ counsel of its choice (subject to the reasonable discretion of the
Purchaser), but only to the extent that such audit or administrative proceeding
pertains exclusively to periods ending on or before the Closing Date. The
Purchaser shall have the right to participate in any such proceeding at its own
expense and shall be entitled to control the disposition of any issue involved
in such proceeding that does not affect a potential indemnification liability of
the Seller. Both the Purchaser and the Seller shall be entitled to represent
their own interests in light of their responsibilities (including indemnity
obligations) for the related Taxes, at their own expense in any Tax audit or
other proceeding involving taxable periods that include but do not end on the
Closing Date.

 

(f) The Parties shall cooperate fully, as and to the extent reasonably requested
by another Party, in connection with the preparation and filing of Tax Returns
pursuant to this Section 6.11 and any audit, litigation or other Action with
respect to Taxes. Such cooperation shall include signing any Tax Returns,
amended Tax Returns, claims or other documents necessary to settle any Tax
controversy, the retention and (upon the other Party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other Action and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereby.

 

(g) In the event that the Company has earned income and makes distributions of
such income to the Seller during the period between the Company’s last tax
return and the Closing, the Seller will be required to make payment to the
Parent Company for the tax liability attributable to those distributions made by
the Company to the Sellers (i.e. $750,000 in profit distributions to Seller,
Sell will pay to the Parent Company the tax attributable to LimeCom).

 

Section 6.12 Non-Competition and Non-Solicitation. Solely in the event of a
Rescission under Section 3.5, the following covenants apply as between the
Company and Next Cala, and shall survive as independently binding regardless of
the rescission of the within Agreement:

 

(a) Non-Competition. Each Seller agrees in favor of the Purchaser and the
Company that,during the period beginning on the Closing Date and ending on the
fifth (5th) anniversary of the Closing Date (the “Non-Compete Period”), [except
as an employee or consultant of either Company or an Affiliate thereof following
the Closing Date,] such Seller shall not, nor shall such Seller allow any of
his, her or its Affiliates to, directly or indirectly, (x) engage for such
Seller’s own account or on behalf of another, anywhere in North America in any
Competitive Business, whether as principal, agent, shareholder, participant,
partner, promoter, director, officer, manager, member, equity owner, employee,
consultant, lender, sales representative or otherwise, (y) own, operate,
control, manage, finance or participate in the ownership, operation, control,
management or finance of, or render services or advice to, or have a financial
interest in, or lend such Seller’s (or his, her or its Affiliate’s) name to, any
Person engaged in, or that is undertaking to become engaged in, any Competitive
Business in North America. “Competitive Business” shall mean any business
substantially similar to the business of Next Cala which is limited to
remittances, online banking and virtual banking. Notwithstanding the foregoing,
ownership by any Seller, directly or indirectly, of less than 2% in the
aggregate (including stock held or controlled by any Affiliate or any Person
acting in concert with or for the benefit of the Sellers) of the outstanding
stock of any publicly-traded corporation shall not be deemed to be engaging in a
Competitive Business solely by reason of such ownership, provided that such
Seller acts solely as a passive investor and does not otherwise participate in
the activities of such corporation.

 

 44 

 

 

(b) Non-Solicitation of Employees. Each Seller agrees in favor of the Purchaser
and the Company that, during the Non-Compete Period, such Seller shall not, and
shall not permit any of his, her or its Affiliates to, directly or indirectly,
(i) approach, solicit, or induce or assist in the approach, solicitation or
inducement of, for the purpose of offering employment to or hiring or engaging
(whether as an employee, consultant, agent, independent contractor, principal,
shareholder, partner, member, director, officer, manager, equity owner, investor
or otherwise) any other Seller or other individual who is an employee of or is
engaged directly or indirectly as an independent contractor by either Company or
holding any title or position at either Company at any time within the twelve
months immediately preceding the Closing Date (each a “Restricted Individual”),
(ii) hire, employ or engage (whether as an employee, consultant, agent,
independent contractor, principal, shareholder, partner, member, director,
officer, manager, equity owner, investor or otherwise), any such Restricted
Individual, during or after such Restricted Individual’s employment or other
engagement with either Company or its Affiliates, including the Purchaser and
its Affiliates from and after Closing, (iii) induce, authorize or allow any such
Restricted Individual to own, operate, control, manage, finance or participate
in the ownership, operation, control, management or finance of, or render any
services or advice to, or have any financial interest in, any other Person
affiliated with such Seller or other business venture or enterprise of such
Seller or his, her or its Affiliates, or (iv) encourage any such Restricted
Individual to suspend, limit or terminate such employment or other engagement
with either Company or its Affiliates, including the Purchaser and its
Affiliates from and after the Closing; provided, however, that it shall not be a
violation of this subsection for any Seller or his, her or its Affiliates to
engage in general solicitations not directed specifically at any such Restricted
Individual who is or was an employee or independent contractor (or group of such
employees or independent contractors), provided that such Seller or Affiliate
does not hire, employ or engage any such Restricted Individual.

 

(c) Non-Solicitation of Others. Each Seller agrees in favor of the Purchaser and
the Company that, during the Non-Compete Period, such Seller shall not, and
shall not permit any of his, her or its Affiliates to, directly or indirectly,
(i) solicit any Person that is a customer, supplier, vendor, licensor, licensee,
lessor, joint venturer, agent or partnerof or otherwise has a business
relationship with the Company in North America on the Closing Date, or was,or
was solicited to be, a customer, supplier, vendor, licensor, licensee, lessor,
joint venturer, agent or partner of or otherwise to have a business relationship
with, either Company at any time within the twelve months immediately preceding
the Closing Date, or otherwise encourage any such Person, to purchase products
or services similar to those provided by either Company from any Person other
than the Company or their Affiliates, including the Purchaser and its Affiliates
from and after the Closing, or to cease doing business, in whole or in part,
with either Company or its Affiliates including the Purchaser and its Affiliates
from and after the Closing, or (ii) interfere with, disrupt, or attempt to
disrupt the business relationships (contractual or otherwise) existing now or at
any time in the future between either Company or its Affiliates including the
Purchaser and its Affiliates from and after the Closing, with any third party
(including the Company’s customers, suppliers, vendors, licensors, licensees,
lessor, joint venturers, agents, partners or others having business
relationships with either Company or an Affiliate as of the Closing Date).

 

 45 

 

 

(d) Nondisparagement. Each Seller agrees in favor of the Purchaser and the
Company that, during the Non-Compete Period, such Seller shall not, and shall
not permit any of his, her or its Affiliates to, directly or indirectly,
disparage or encourage others to disparage either Company or its Affiliates,
including the Purchaser and its Affiliates from and after the Closing, or their
respective businesses (whether as conducted prior to Closing or as conducted
after Closing) or any of the employees, consultants, agents, directors,
officers, independent contractors, or agents of the foregoing.

 

(e) Remedy for Breach. Each Seller acknowledges and agrees that in the event of
a breach by such Seller (or any of such Seller’s Affiliates) of any of the
provisions of this Section 6.9 monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach, the Purchaser
and/or the Company may, in addition to other rights and remedies existing in
their favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages.

 

(f) Enforcement. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.12 is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified. The Sellers expressly acknowledge and agree
that the restrictions imposed by this Section 6.12 are reasonable with respect
to subject matter, time period and geographical area and that the Purchaser
would not have entered into this Agreement and would not consummate the
transactions contemplated hereby without the restrictions contained in this
Section 6.12. Each of the covenants contained in this Section 6.12 is intended
by each Party hereto to be, and shall be construed as, agreements independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of any Seller against the Purchaser, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Purchaser or either Company of any applicable covenant contained in this Section
6.12.

 

(g) The Parties shall also enter into a separate Non-Competition and
Non-Solicitation Agreement, substantially reflecting the covenants of this
Section 6.12 (i.e. limited to Next Cala), prior to the Closing of the within
Agreement, and such Non-Competition and Non-Solicitation Agreement shall be
included as an Exhibit to the within Agreement to be present at the Closing.

 

 46 

 

 

Section 6.13 Notification of Certain Matters. Prior to the Closing, the Seller
shall promptly inform the Purchaser in writing of any breach of the
representations and warranties contained in Article IV hereof (or any fact or
circumstance that would or would reasonably be expected to constitute a breach
of any such representation or warranty had such representation or warranty been
made at the time of the occurrence) and any breach of any covenant or agreement
hereunder by the Seller or the Company. No such notice shall be deemed to cure
any such breach, nor shall it affect any right or remedy of the Purchaser under
this Agreement relating to or arising in connection with such breach or have any
effect for purposes of Sections 7.2 and 10.1.

 

Article VII
CONDITIONS TO CLOSING

 

Section 7.1 Conditions to Obligations of All Parties. The respective obligations
of each Party to effect the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of each of the following conditions,
any of which, if not fulfilled, may be waived by the mutual agreement of the
Purchaser, on the one hand, and the Seller (on behalf of the Seller and the
Company), on the other hand:

 

(a) Injunction. There shall not be in effect any injunction, writ, preliminary
restraining order or any order, judgment, ruling or decree of any nature issued
by a Governmental Entity of competent jurisdiction to the effect that the
Acquisition may not be consummated as provided herein.

 

(b) Governmental Consents. All consents, approvals, releases, orders or
authorizations of, or registrations, declarations or filings with, all
Governmental Entities required in connection with the execution, delivery or
performance hereof and of the Purchaser Ancillary Documents and Seller Ancillary
Documents by the Parties shall have been obtained or made, and any applicable
waiting periods shall have expired without any restrictions, limitations or
conditions of the type described in Section 6.5(c) or otherwise adverse to the
Business, the Equity Interests, the Company, the Purchaser or the Affiliates of
Purchaser.

 

(c) Escrow Agreement. The Escrow Agent shall have executed and delivered the
Escrow Agreement.

 

(d) Employment Agreement. The Board of Directors of LimeCom shall have approved
an employment agreement for Orlando Taddeo, as specified in Section 6.6.

 

 47 

 

 

Section 7.2 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of each of the following additional
conditions, any of which, if not fulfilled, may be waived by the Purchaser in
its sole discretion:

 

(a) Representations and Warranties. All of the representations and warranties of
the Company and the Sellers contained in Sections 4.1 (Organization), 4.2
(Authority), 4.3 (Title; Capital Structure), 4.4 (Absence of Restrictions and
Conflicts) and 4.6 (Sufficiency; Title to Assets) of this Agreement shall be
true and correct, in all respects and all of the representations and warranties
of the Company and the Sellers contained in Sections 4.5 and 4.7 through 4.27 of
this Agreement shall be true and correct, in all material respects, in each
case, as of the date hereof and as of the Closing Date as if made on and as of
the Closing Date (except that representations and warranties that are made as of
a specific date need be true and correct only as of such date); provided,
however, that if any such representation or warranty made by the Company and the
Seller includes within its terms any Knowledge, materiality or Material Adverse
Effect qualifier, such qualifier shall be disregarded solely for purposes of
determining compliance with this Section 7.2(a).

 

(b) Performance of Obligations of the Company and the Sellers. The Company and
the Seller shall have performed, in all material respects, all covenants and
agreements required to be performed by any of them hereunder at or prior to the
Closing.

 

(c) No Material Adverse Effect. There shall not have occurred any Material
Adverse Effect with respect to the Company or the Business.

 

(d) Seller Closing Deliveries. The Seller shall have delivered or caused to be
delivered each of the items required by Section 8.2 hereof.

 

(e) Required Consents. All Required Consents shall have been obtained by the
Seller and delivered to Purchaser and each Required Consent shall be in form and
substance reasonably satisfactory to the Purchaser without any restrictions,
limitations or conditions of the type described in Section 6.8(c) or otherwise
adverse to the Business, the Equity Interests, the Company, the Purchaser or the
Affiliates of Purchaser.

 

(f) Pay-Off Letters; Liens. Each Pay-Off Letter shall have been executed and
delivered to Purchaser in accordance with Section 3.3, and shall be in full
force and effect as of the Closing and in form and substance reasonably
satisfactory to Purchaser. Purchaser shall have received affirmative releases,
in form and substance satisfactory to Purchaser, of any Liens on the Equity
Interests or the assets and properties of the Company, except for the lien of
VOIP as stated herein.

 

(g) No Proceedings. No Action shall have been commenced or threatened against
the Purchaser or any Affiliate thereof or the Company involving any challenge
to, or seeking relief (monetary or otherwise) in connection with any transaction
contemplated hereby or that could have the effect of materially delaying, making
illegal, imposing limitations or conditions on, or otherwise interfering with
any transaction contemplated hereby, or imposing or requiring any restrictions,
limitations, conditions or actions of the type referred to in Section 6.8(c) or
otherwise adverse to the Business, the Equity Interests, the Company, the
Purchaser or the Affiliates of Purchaser.

 

(h) Purchaser and Parent Company Investigation. The results of the diligence
investigations by the Purchaser and its representatives and counsel of each of
the Company and their respective businesses, prospects, assets, liabilities,
financial statements, properties, Contracts, books, records and other documents
and information shall be satisfactory to Purchaser in all respects.

  

 48 

 

 

(i) Offer Letters. Each of the Offer Letters entered into prior to or
concurrently herewith shall remain in full force and effect, and each employee
executing such an Offer Letter shall have confirmed his or her intention of
continuing employment with the applicable Company in accordance therewith.

 

(j) Intellectual Property. All IP filed, pending or in the process of being
developed shall be fully disclosed to Purchaser and Parent Company in Schedule
7.2(j).

 

(k) Customer Interviews. Customer interviews with those third party customers of
the Company set forth on Schedule 7.2(k)7 shall have been conducted and
completed by Purchaser, each of which shall be satisfactory to Purchaser and
Parent Company, in their sole discretion.

 

(l) Customer Contracts. Parties to discuss any actions to be taken prior to
Closing with respect to the Company’s Contracts with customers, including
amendments to certain customer Contracts and evidence of renewal of expired
customer Contracts.

 

(m) Legal Opinions. The Seller’s production, before the Closing, of opinions of
counsel prior to Closing acceptable to Purchaser, substantially in the form of
Exhibit B.

 

(n) Representations and Warranties of Seller/Company. The schedules set forth in
Article IV above shall be provided to Purchaser before Closing (notwithstanding
any requirement herein to provide such schedules upon signing this Agreement),
and Purchaser shall have sufficient time to review and inquire regarding the
contents of each schedule provided by Seller.

 

(o) Provision of Schedules. All Schedules referenced herein by the Seller to the
Purchaser will be provided by Seller to Purchaser prior to Closing, in
satisfactory form to Purchaser.

 

Section 7.3 Conditions to Obligations of the Sellers. The obligations of the
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of each of the following additional
conditions, any of which, if not fulfilled may be waived by the Sellers in their
sole discretion:

 

(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Article V of this Agreement shall be true and correct, in
all respects, in each case, as of the date hereof and as of the Closing Date as
if made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true and correct only as
of such date); provided, however, that if any such representation or warranty
made by the Purchaser includes within its terms any Knowledge, materiality or
Material Adverse Effect qualifier, such qualifier shall be disregarded solely
for purposes of determining compliance with this Section 7.3(a).

 

 

 

 

 

 



7 List of customers to be discussed and agreed upon by the Parties.

 

 49 

 

 

(b) Performance of Obligations by the Purchaser. The Purchaser shall have
performed, in all material respects, all covenants and agreements required to be
performed by it hereunder at or prior to Closing.

 

(c) Purchaser Closing Deliveries. The Purchaser shall have delivered each of the
items required by Section 8.3 hereof.

 

Article VIII
CLOSING

 

Section 8.1 Closing. Subject to the terms and conditions contained in this
Agreement, the Closing shall occur at within five (5) days of completion and
delivery of Marcum’s audit of the Company financials or within thirty (30) days
of execution of this Agreement, whichever is sooner, unless another date and
time is mutually agreed upon in writing by the Parties. The Closing shall take
place the office of the attorney for Purchaser and Parent Company without the
requirement of physical presence of the Parties. Purchaser may elect to have a
press release and make a public announcement of the transaction at the same time
as Closing, as same is in compliance with SEC rules and regulations.

 

Section 8.2 Sellers Closing Deliveries.8 At the Closing, the Company and the
Seller shall deliver, or cause to be delivered, to the Purchaser the following:

 

(a) a certificate, dated as of the Closing Date, duly executed by the Seller,
and the President of the Company as to compliance with the conditions set forth
in Section 7.2(a), Section 7.2(b) and Section 7.2(c);

 

(b) all agreements, in form and substance reasonably acceptable to Purchaser and
Parent Company, and duly executed by the Seller, evidencing the full transfer,
conveyance and assignment of all of the Acquired LimeCom Stock to the Purchaser,
free and clear of all Liens, and such other instruments as may be requested by
the Purchaser to vest full legal and beneficial ownership of the Acquired
LimeCom Stockin the Purchaser, free and clear of all Liens (Sellers shall
deliver original certificates evidencing all of the Acquired LimeCom Stock, duly
endorsed for transfer or accompanied by duly executed, with a medallion
guarantee stock powers, with all transfer stamps attached, if required);

 

(c) the Escrow Agreement, duly executed by the Seller;

 

(d) each Pay-Off Letter requested by Purchaser and Parent Company;

 

(e) a certificate, dated not more than three (3) Business Days prior to the
Closing Date, duly issued by the applicable state agency, confirming that the
Company exists or is in good standing or similar status in the state of its
incorporation or organization;

 

(f) tax clearance certificates or similar letters or documents from each state
or foreign jurisdiction in which the Company do business or file Tax Returns, or
where the Business is conducted or located, stating that no income, franchise,
sales, use or payroll withholding Taxes are due and owing by either Company and
both Company are in good standing with the relevant Department of Revenue (or
similar taxing department or agency) for such jurisdiction;

 

 

 

 

 

 



8 List of customers to be discussed and agreed upon by the Parties.

 

 50 

 

 

(g) a certificate of the Seller and both the President and Secretary of the
Company, dated as of the Closing Date, certifying the completeness and
correctness of the Organizational Documents of such Company, the completeness
and correctness of the resolutions of the governing body of such Company
approving this Agreement and the Acquisition, and the incumbency of the officers
of such Company executing this Agreement and any Seller Ancillary Document,
together with copies of the documents certified;

 

(h) the books and records of the Company, including the organizational record
books, equity register, transfer records and minute books of the Company;

 

(i) evidence satisfactory to the Purchaser in its sole discretion of compliance
by the Sellers and the Company with each of the covenants set forth in Sections
6.7, 6.12 and 6.13;

 

(j) a proprietary information, confidentiality and intellectual property
assignment agreement required by Section 7.2(j), duly executed by each Seller
and each of the other Persons listed on Schedule 7.2(j);

 

(k) opinions of the corporate legal counsel for the Seller in the United States,
dated as of the Closing Date, in the form of Exhibit B attached hereto;9

 

(l) the Flow of Funds Statement, duly executed by the Seller; and

 

(m) such other certificates, opinions, instruments and other documents as
Purchaser or Parent Company may reasonably request.

 

Section 8.3 Purchaser Closing Deliveries. On the Closing, the Purchaser shall
deliver, or cause to be delivered, to the Seller (or other applicable recipient)
the following:

 

(a) The Initial Purchase Price (shares of common stock of Parent Company),
Escrow Amount and other payments to be made by the Purchaser at the Closing
pursuant Article III;

 

(b) a certificate of an officer of the Purchaser as to compliance with the
conditions set forth in Section 7.3(a) and Section 7.3(b);

 

(c) the Escrow Agreement, duly executed by the Purchaser.

 

 

 

 

 





 

9 Note: legal opinions of seller’s attorneys.

 

 51 

 

 

Article IX
TERMINATION

 

Section 9.1 Termination. This Agreement and the transactions contemplated hereby
may be terminated and abandoned:

 

(a) by mutual written consent of the Purchaser, on the one hand, and the Seller,
on the other hand, at any time prior to the Closing;

 

(b) by the Purchaser by written notice to the Seller if the Closing has not
occurred on or prior to 5:00 p.m. (Eastern time) on the date that is within
30days following the date hereof for any reason other than the breach of this
Agreement by the Purchaser;

 

(c) by the Seller by written notice to Purchaser if the Closing has not occurred
on or prior to 5:00 p.m. (Eastern time) on the date that is within 30days
following the date hereof for any reason other than the breach of this Agreement
by either Company or any Seller;

 

(d) by the Purchaser if any Governmental Entity with jurisdiction over such
matters shall have issued a final and nonappealable order permanently
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;

 

(e) by the Purchaser upon written notice to the Seller, if the Purchaser is not
in material breach of any term or condition of this Agreement, and if (i) at any
time that any of the representations and warranties of the Company or the Seller
herein becomes untrue or inaccurate such that Section 7.2would not be satisfied
(treating such time as if it were the Closing Date for purposes of this Section
9.1(d)); (ii) there has been a breach on the part of the Company or the Seller
of any of his, her or its respective covenants or agreements contained in this
Agreement such that Section 7.2would not be satisfied (treating such time as if
it were the Closing Date for purposes of this Section 9.1(d)), or (iii) if at
any time any condition set forth in Section 7.2 either (A) becomes impossible to
perform or satisfy in full or (B) has not been satisfied in full or waived by
Purchaser at or prior to the date set forth in Section 8.1 for Closing or the
date upon which all other conditions have been satisfied and the Parties are
otherwise able to Close (except for conditions required to be satisfied at
Closing), and, in the case of (i) and (ii), such breach has not been cured
within fifteen (15) days after written notice to the Seller; or

 

(f) by the Seller upon written notice to the Purchaser, if neither the Company
nor the Seller is in material breach of any term or condition of this Agreement,
and if (i) at any time that any of the representations and warranties of the
Purchaser herein become untrue or inaccurate such that Section 7.3would not be
satisfied (treating such time as if it were the Closing Date for purposes of
this Section 9.1(e)), (ii) there has been a breach on the part of the Purchaser
of any of its covenants or agreements contained in this Agreement such that
Section 7.3would not be satisfied (treating such time as if it were the Closing
Date for purposes of this Section 9.1(e)), or (iii) if at any time any condition
set forth in Section 7.3 either (A) becomes impossible to perform or satisfy in
full or (B) has not been satisfied in full or waived by Purchaser at or prior to
the date set forth in Section 8.1 for Closing or the date upon which all other
conditions have been satisfied and the Parties are otherwise able to Close
(except for conditions required to be satisfied at Closing), and, in the case of
(i) and (ii), such breach has not been cured within fifteen (15) days after
written notice to the Purchaser.

 

 52 

 

 

Section 9.2 Effect of Termination. If this Agreement is terminated pursuant to
and in accordance with Section 9.1 hereof, this Agreement shall become null and
void, and no Party shall have any further liability hereunder, except that (a)
the provisions of Section 6.1 (Public Announcements), Section 6.4
(Confidentiality), this Section 9.2 (Effect of Termination) and Article XI
(Miscellaneous) hereof, shall remain in full force and effect, and (b) the
Purchaser shall remain liable to the Company and the Seller, and the Company and
the Seller shall remain liable to the Purchaser for any breach of the respective
Party’s or Parties’ representations, warranties, covenants, or agreements under
this Agreement prior to such termination. If this Agreement is terminated as
provided herein, all filings, applications and other submissions made pursuant
to this Agreement, to the extent practicable, shall be withdrawn from the
Governmental Entity or other Person to which they were made.

 

Article X
INDEMNIFICATION

 

Section 10.1 Indemnification Obligations of the Seller10. From and after the
Closing, subject to the limitations set forth in this Article X, the Seller and
Orlando Taddeo shall indemnify, defend and hold harmless the Purchaser and
Parent Company Indemnified Parties in respect of and against, any and all Losses
incurred or suffered by any of them arising out of or relating to (a) the breach
or inaccuracy of any representation or warranty made by the Company, or the
Seller in this Agreement or in any Seller Ancillary Document, whether known or
unknown, (in each case without regard to any Material Adverse Effect,
“materiality” or similar qualifier contained therein); (b) the breach by the
Company or the Seller of any covenant or obligation contained in this Agreement
or any Seller Ancillary Document, whether known or unknown; (c) the operation of
the Company and the Business prior to Closing; (d) the knowing or unknowing
failure to fully convey all of the LimeCom Stock to Purchaser, free and clear of
Liens, except VOIP, or to obtain any Required Consent; (e) all (i) Taxes of the
Seller for any taxable period, or (ii) Pre-Closing Taxes, whether known or
unknown at the time of Closing; (f) any Transaction Expense or portion thereof
not paid at Closing as provided in Section 3.3; (g) any claims, whether known or
unknown, by any current or former shareholders of LimeCom Inc. (or any of its
Affiliates, successors or assigns) or any other Person with respect to any
equity, financial or ownership interest in either Company or any right, title or
interest in or to the Purchase Price; (h) the failure, whether known or unknown,
of the Company to comply with (i) all applicable data protection and privacy
laws governing the collection or use of personal information, (ii) any consumer
and customer privacy policies or (iii) the requirements contained in the
Contracts with customers of the Company pertaining to the collection, use,
sharing and protection of personal information and data protection and privacy;
(i) any Indebtedness or Liens not paid or released, whether known or unknown at
Closing, as provided in Section 3.3; and (j) any claims against the Company
which accrued before the Closing date, in any form whatsoever.The Losses of the
Purchaser Indemnified Parties described in this Section 10.1 as to which the
Purchaser Indemnified Parties are entitled to indemnification are collectively
referred to as “Purchaser Losses.”



 

 

 

 

 

 



10 Additional indemnification obligations may be added pending the completion of
Purchaser’s due diligence investigation.

 

 53 

 

 

Section 10.2 Indemnification Obligations of the Purchaser. From and after the
Closing, subject to the limitations set forth in this Article X, the Purchaser
shall indemnify, defend and hold harmless the Seller Indemnified Parties in
respect of and against, any and all Losses incurred or suffered by any of them
arising out of or relating to (a) the breach or inaccuracy of any representation
or warranty of the Purchaser contained in this Agreement or in any Purchaser
Ancillary Document (in each case without regard to any “materiality” or similar
qualifier contained therein), (b) any breach by the Purchaser of any covenant or
obligation contained in this Agreement or any Purchaser Ancillary Document, and
(c) all Taxes of either Company for all taxable periods beginning after the
Closing Date (except to the extent resulting from any breach of the
representations, warranties, covenants and agreements of the Company or the
Seller with respect to Taxes or resulting from actions taken by the Company or
Seller prior to Closing). The Losses of the Seller Indemnified Parties described
in this Section 10.2 as to which the Seller Indemnified Parties are entitled to
indemnification are collectively referred to as “Seller Losses.”

 

Section 10.3 Notification and Handling of Claims.

 

(a) Promptly following receipt by an Indemnified Party of notice by a third
party (including any Governmental Entity) of any complaint or the commencement
of any Action with respect to which such Indemnified Party may be entitled to
receive payment from another Party for any Purchaser Losses or any Seller Losses
(as the case may be) in accordance with this Article X, such Indemnified Party
shall notify the Purchaser or the Seller, as the case may be (the “Indemnifying
Party”), promptly following the Indemnified Party’s receipt of such complaint or
of notice of the commencement of such Action; provided, however, that the
failure to so notify the Indemnifying Party shall relieve the Indemnifying Party
from liability hereunder with respect to such claim only if, and only to the
extent that, such failure to so notify the Indemnifying Party results in a
material forfeiture by the Indemnifying Party of rights and defenses otherwise
available to the Indemnifying Party with respect to such claim or otherwise
materially prejudices the Indemnifying Party. The Indemnifying Party shall have
the right, upon written notice delivered to the Indemnified Party within twenty
(20) days thereafter, assuming full responsibility for the Indemnified Party’s
Losses relating to such third party complaint or Action, to assume at its
expense the defense of such Action, including the employment of counsel
reasonably satisfactory to the Indemnified Party; provided, however, that an
Indemnifying Party will not be entitled to assume the defense of any Action if
(i) such Action, based on the remedy being sought, could result in criminal
liability of, or equitable remedies against, the Indemnified Party; or (ii) the
Indemnified Party reasonably believes that the interests of the Indemnifying
Party and the Indemnified Party with respect to such Action are in conflict with
one another, and as a result, the Indemnifying Party could not adequately
represent the interests of the Indemnified Party in such Action. In the event,
however, that the Indemnifying Party declines or fails to assume the defense of
the Action on the terms provided above or to employ counsel reasonably
satisfactory to the Indemnified Party, or if the Indemnifying Party is not
entitled to assume the defense of the Action in accordance with the preceding
sentence, then the Indemnified Party shall control any defense thereof. In any
Action for which indemnification is being sought hereunder, the Indemnified
Party or the Indemnifying Party, whichever is not assuming the defense of such
action, shall have the right to participate in such matter and to retain its own
counsel at such Party’s own expense. The Indemnifying Party or the Indemnified
Party (as the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.

 

 54 

 

 

(b) No Indemnified Party may settle or compromise any Action or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party (which
will not be unreasonably withheld or delayed). An Indemnifying Party may not,
without the prior written consent of the Indemnified Party (which will not be
unreasonably withheld or delayed), settle or compromise any Action or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder unless such settlement, compromise or consent (i) would not adversely
affect any Tax or other Liability of the Purchaser, any Affiliate of the
Purchaser, or either Company, (ii) includes an unconditional release of the
Indemnified Party and all of its Affiliates and officers, directors, managers,
members, partners, employees, agents and representatives of the foregoing from
all liability arising out of such Action and all other Actions arising out of
the same or similar facts and circumstances, with prejudice, (iii) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party or its Affiliates and (iv) does not contain any
equitable order, judgment or term that in any manner affects, restrains or
interferes in any material respect with the business of the Indemnified Party or
any of the Indemnified Party’s Affiliates.

 

(c) In the event an Indemnified Party claims a right to payment pursuant hereto,
including a right that is not based on a third party complaint or Action, such
Indemnified Party shall send written notice of such claim to the appropriate
Indemnifying Party. Such notice shall specify the basis for such claim to the
extent known to the Indemnified Party, and subject to the Indemnified Party’s
right to update such claim thereafter. The failure by any Indemnified Party so
to notify the Indemnifying Party shall not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Party with respect to any
claim made pursuant to this Section 10.3(c), so long as notice is delivered
prior to the expiration of the applicable Claims Period. In the event the
Indemnifying Party disputes its liability with respect to such claim, as
promptly as possible, such Indemnified Party and the appropriate Indemnifying
Party shall establish the merits and amount of such claim (by mutual agreement,
litigation or otherwise) and, within five (5) Business Days following the final
determination of the merits and amount, if any, of such claim, the Indemnifying
Party shall pay to the Indemnified Party in immediately available funds an
amount equal to any such valid claim as determined hereunder, subject to any
other limitations hereunder. If the Indemnifying Party fails to give notice to
the Indemnified Party that it disputes its liability as to all or any portion of
any such claim within fifteen (15) days of receipt of the notice of claim, the
Indemnifying Party shall be deemed to conclusively agree to such undisputed
claim or portion of a claim, and, within five (5) Business Days following the
end of such fifteen (15) day period shall pay to the Indemnified Party in
immediately available funds an amount equal to such undisputed amount, or, if
the notice of claim includes estimates or contingent amounts, within five (5)
Business Days after such amounts become fixed and determined or non-contingent.

 

 55 

 

 

Section 10.4 Claims Period. All representations, warranties, covenants and
agreements set forth in this Agreement shall survive the Closing Date.
Notwithstanding the foregoing, no Indemnified Party shall be entitled to recover
for any Loss pursuant to Section 10.1(a) or Section 10.2(a) unless written
notice of a claim thereof is delivered to the Indemnifying Party prior to the
expiration of the applicable Claims Period. The Claims Period for Losses arising
from a breach or inaccuracy of the representations and warranties of each Party
shall begin on the date hereof and end on the date within any statute of
limitations period that LimeCom or Seller is subject to ; provided that the
Claims Period with respect to the following Losses shall be as follows: (a) with
respect to any Loss arising from or related to a breach or inaccuracy of the
representations and warranties of the Company and the Sellers set forth in
Section 4.1 (Organization), Section 4.2 (Authority), Section 4.3 (Title; Capital
Structure), Section 4.4 (Absence of Restrictions and Conflicts), Section 4.6
(Sufficiency; Title to Assets), Section 4.10 (Compliance with Laws; Permits; PCI
Standards), Section 4.12 (Tax Returns; Taxes), Section 4.14 (Employee Benefit
Plans), Section 4.16 (Intellectual Property), Section 4.17 (Brokers, Finders and
Investment Bankers), Section 4.20 (Affiliate Transactions) and Section 4.22
(Environmental Matters), or resulting from the fraud, intentional
misrepresentation, or willful misconduct of either Company or any Seller, the
Claims Period shall begin on the date hereof and end on the thirtieth (30th) day
after expiration of the statute of limitations (including any extensions thereto
to the extent that such statute of limitations may be tolled) applicable to the
matter which gave rise to such Loss, and (b) with respect to any Loss arising
from or related to a breach or inaccuracy of the representations and warranties
of the Purchaser set forth in Section 5.1 (Organization), Section 5.2
(Authority), Section 5.3 (Absence of Restrictions and Conflicts) and Section 5.4
(Brokers, Finders and Investment Bankers), or resulting from the fraud,
intentional misrepresentation or willful misconduct of the Purchaser, the Claims
Period shall begin on the date hereof and end on the thirtieth (30th) day after
expiration of the statute of limitations (including any extensions thereto to
the extent that such statute of limitations may be tolled) applicable to the
matter which gave rise to such Loss. The Claims Period shall begin on the date
hereof and continue indefinitely for any Losses arising from a breach of
covenants or agreements made by each Party in this Agreement (i.e., such
covenants or agreements shall survive until fully performed). Seller and Orlando
Taddeo agree that the Indemnification Period shall extend to any applicable
statute of limitations in the state of Florida, and the countries of Italy and
Ireland.

 

Section 10.5 Limits of Liability.

 

(a) Except as expressly set forth herein, and subject to Section 10.5(c), the
Sellers’ aggregate indemnification liability pursuant to Section 10.1(a) for all
breaches or inaccuracies of the representations and warranties set forth in this
Agreement shall not exceed the Purchase Price (the “Indemnification Cap”).

 

(b) Except as expressly set forth in Section 10.5(c), (i) the Purchaser’s
aggregate indemnification liability pursuant to Section 10.2(a) for all breaches
or inaccuracies of the representations and warranties set forth in this
Agreement shall not exceed the Indemnification Cap.

 

 56 

 

 

(c) The limitations set forth in Sections 10.5(a) and(b)shall not apply with
respect to any Loss resulting from fraud, international misrepresentation or
willful misconduct or arising from or related to a breach of the representations
and warranties of the Companyor the Sellers set forth in Section 4.1
(Organization);Section 4.2 (Authority);Section 4.3 (Title; Capital Structure);
Section 4.4 (Absence of Restrictions and Conflicts);Section 4.6 (Sufficiency;
Title to Assets); Section 4.10 (Compliance with Laws; Permits; PCI Standards);
Section 4.12 (Tax Returns;Taxes); Section 4.14 (Employee Benefit Plans); Section
4.16 (Intellectual Property);Section 4.17 (Brokers, Finders and Investment
Bankers); Section 4.20 (Affiliate Transactions); and Section 4.22 (Environmental
Matters) and of the Purchaser set forth in Section 5.1 (Organization); Section
5.2 (Authority); Section 5.3 (Absence of Restrictions and Conflicts); and
Section 5.4 (Brokers, Finders and Investment Bankers).

 

(d) Any Loss of a Purchaser Indemnified Party that becomes due and payable by
the Seller pursuant to Section 10.1 shall be paid directly by the Seller.

 

Section 10.6 Determination of Losses.

 

(a) The representations, warranties, covenants and agreements made herein,
together with the indemnification provisions herein, are intended among other
things to allocate the economic cost and the risks inherent in the transactions
contemplated hereby between the Parties and, accordingly, a Party shall be
entitled to the indemnification or other remedies provided in this Agreement by
reason of any breach or inaccuracy of any such representation or warranty or any
assertion by a third party of facts that if true would constitute a breach or
inaccuracy thereof, or any breach of any such covenant or agreement by another
Party, notwithstanding whether any employee, representative or agent of the
Party seeking to enforce a remedy knew or had reason to know of such breach and
regardless of any investigation by such Party.

 

(b) Notwithstanding any implication to the contrary contained in this Agreement,
so long as an Indemnified Party delivers written notice of a claim no later than
the last day of the Claims Period relating to such claim, the Indemnifying Party
shall be required to indemnify hereunder for all Losses which such Indemnified
Party may incur (subject to the Indemnification Cap, if applicable) in respect
of the matters which are the subject of such claim, regardless of when incurred.

 

Section 10.7 Purchase Price Adjustments. Amounts paid to or on behalf of the
Sellers or the Purchaser as indemnification shall be treated as adjustments to
the Purchase Price.

 

Section 10.8 Waiver, Release, Discharge and No Contribution.

 

(a) Effective upon the Closing, except with respect to a claim arising out of
this Agreement or the Seller Ancillary Documents or Purchaser Ancillary
Documents, the Seller, on behalf of himself or herself, and his or her
Affiliates, and each of their respective officers, directors, partners,
employees, members, managers, successors, assigns, heirs and executors
(collectively, “Releasors”) hereby unconditionally and irrevocably waives,
releases and discharges the Company and its respective Affiliates, successors
and assigns from any and all Liabilities and Losses of any kind or nature
whatsoever (including claims for indemnification pursuant to the Organizational
Documents of the Company or applicable Laws and obligations to pay any
employment compensation, benefits or other amounts to the Seller for services
rendered to the Company for any period prior to Closing), in each case whether
absolute or contingent, liquidated or unliquidated, , and each Releasor shall
not seek to recover any amounts in connection therewith or thereunder from the
Company or Purchaser or their respective Affiliates, successors or assignors.

 

 57 

 

 

(b) The Seller hereby represents and warrants that neither he, she or it, nor
any Releasor for which he, she or it is acting, has assigned any of his, her or
its claims released by this Section 10.8 to any other Person on or prior to the
date hereof, and covenants and agrees that neither he, she or it nor any such
Releasor will assign any such claim.

 

(c) Each Releasor irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against either the Companyor the Purchaser
or their respective Affiliates, successors or assigns based upon any matter
released pursuant to this Section 10.8.

 

(d) Notwithstanding anything to the contrary herein, following the Closing, the
Company shall not have any Liability to any Seller or any Seller’s Affiliates,
officers, directors, members, managers, governors, partners, employees or
representatives, as a result of any misrepresentation or breach of
representation or warranty by such Company contained in this Agreement, any
Schedule hereto, or any Seller Ancillary Document, or in connection with the
Acquisition or other transactions contemplated herein or therein, or breach of
any pre-Closing covenant or agreement of such Company contained herein or
therein, or any other matter subject to indemnification by the Sellerpursuant to
this Article X, and effective as of the Closing, each Seller, for himself,
herself or itself and his, her or its Affiliates, members, managers, governors,
partners, employees and representatives, waives any right of indemnification or
contribution against the Company with respect to any Losses for which suchSeller
is required to indemnify any Purchaser Indemnified Party hereunder.

 

Section 10.9 Maximum Contribution. If and to the extent any provision of this
Article X is unenforceable for any reason, the Indemnifying Party hereby agrees
to make the maximum contribution to the payment and satisfaction of any Loss for
which indemnification is provided for in this Article X which is permissible
under applicable Law.

 

Section 10.10 Effect of Waiver of Condition. Neither the Purchaser’s nor the
Seller’s right to indemnity pursuant to this Article X shall be adversely
affected by its waiver of a condition to Closing set forth in Article VII unless
such Party makes clear by the terms of its waiver that it is foreclosing its
right to indemnity with respect to the matter that is the subject of the waiver.

 



 58 

 

 

Article XI
MISCELLANEOUS PROVISIONS

 

Section 11.1 Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be deemed to have been duly given
on the date delivered if delivered personally or sent by email or other
electronic transmisision (subject to receipt of an appropriate confirmation of
transmission) to the persons identified below, one business day following
deposit with a reputable overnight courier or following delivery by electronic
mail, return receipt requested, or three business days after deposit in the U.S.
mail if mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

To the Purchaser:       with a copy to: Joseph P. Baratta   Baratta, Baratta &
Aidala, LLP   546 Fifth Avenue   New York, NY 10036   jpbaratta@barattalaw.com  
  To the Sellers as follows:       With a copy to: John Ainsworth   Ainsworth &
Clancy   1111 Brickell Avenue   11th Floor   Miami, FL 33131  
john@business-esq.com

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any notice to either Company
shall be addressed and provided to the Sellers if given before the Closing, and
shall be addressed and provided to the Purchaser if given after the Closing.

 

Section 11.2 Schedules and Exhibits. The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein. Any disclosure contained in any Schedule to this Agreement shall
(a) be deemed to have been disclosed only with respect to the representations
and warranties contained in this Agreement that reference such Schedule, and
shall not be deemed disclosed or deemed an exception to any other representation
or warranty contained in this Agreement and (b) refer to the specific Section or
sub-Section containing such representation and warranty. The Purchaser
acknowledges that disclosure of a matter in response to a representation and
warranty containing materiality, Material Adverse Effect, or other
qualifications or limitations does not constitute a representation, warranty or
acknowledgment by the Company or the Sellers that such matter is material or
otherwise falls within such qualifications or limitations. No disclosure on any
given Schedule relating to any possible breach or violation of any agreement,
instrument, document or Law shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred.

  

 59 

 

 

Section 11.3 Assignment; Successors in Interest. No assignment or transfer by
any Party of such Party’s rights and obligations hereunder shall be made except
with the prior written consent of the Purchaser, in the case of an assignment by
the Company or the Seller, in the case of an assignment by the Purchaser.
Notwithstanding the foregoing, without the prior written consent of the Seller,
the Purchaser (and its permitted assigns) may at any time, in its sole
discretion, assign, in whole or in part, its rights under this Agreement to (a)
any of its Affiliates or (b) any subsequent purchaser of it or any of its
divisions or any portion of its assets (whether such sale is structured as a
sale of stock, sale of assets, merger, recapitalization or otherwise). This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns, and any reference to a
Party shall also be a reference to the successors and permitted assigns thereof.

 

Section 11.4 Captions. The headings, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

Section 11.5 Controlling Law; Amendment. The making, performance,
interpretation, and construction of this Agreement shall be determined and
governed exclusively by and in accordance with the laws of the State of Florida,
exclusive of any conflict of law rules which may refer to the laws of another
jurisdiction. This Agreement may not be amended, modified or supplemented except
by written agreement of the Parties. Seller agrees that in the event of any
judgment against the Company or Orlando Taddeo, the Seller and Orlando
Taddeowill cooperate and acknowledge any of said judgment in Italy and Ireland
and further agree that Seller and or Orlando Taddeo will consent to the entry of
any such judgment against then in Italy and Ireland.

 

Section 11.6 Waiver of Trial By Jury; Jurisdiction. All litigation relating to
or arising under or in connection with this Agreement or any of the Seller
Ancillary Documents or Purchaser Ancillary Documents shall be brought only in a
United Stated District Court in the Southern District of Florida or a state
court located Miami-Dade County, Florida, which shall have exclusive
jurisdiction to resolve any disputes with respect to this Agreement or the
Seller Ancillary Documents or Purchaser Ancillary Documents, and each Party
hereby irrevocably consents to the jurisdiction thereof for any Actions arising
out of or relating to this Agreement or the Seller Ancillary Documents or
Purchaser Ancillary Documents. The Parties irrevocably waive trial by jury in
any Action relating to this Agreement, the Seller Ancillary Documents or
Purchaser Ancillary Documents or any other agreement entered into in connection
therewith and for any counterclaim with respect thereto. To the extent that any
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such Party hereby irrevocably waives such
immunity in respect of its obligations under this Agreement. Each Party
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any Action arising out of or relating to this Agreement in any such
Florida court. Each Party hereby irrevocably waives, to the fullest extent
permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such Action in any such court.

 

Section 11.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it may be delivered
in Portable Document Format by electronic mail, and it shall not be necessary in
making proof of this Agreement or the terms hereof to produce or account for
more than one of such counterparts.

  

 60 

 

 

Section 11.8 Enforcement of Certain Rights. Nothing expressed or implied herein
is intended, or shall be construed, to confer upon or give any Person other than
the Parties, and their successors or permitted assigns, any right, remedy,
obligation or liability under or by reason of this Agreement, or result in such
Person being deemed a third-party beneficiary hereof, except for the rights of
Purchaser Indemnified Parties and Seller Indemnified Parties expressly provided
in Article X (any and all of which may be waived, amended or modified by the
Purchaser (for the Purchaser Indemnified Parties) or the Seller (for the Seller
Indemnified Parties), as the case may be).

 

Section 11.9 Waiver. Any agreement on the part of a Party to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such Party. A waiver by a Party with respect to
any covenant, agreement, condition, representation or warranty shall not be
construed as a waiver of any other covenant, agreement, condition,
representation or warranty. A waiver by any Party of the performance of any act
shall not constitute a waiver of the performance of any other act or an
identical act required to be performed at a later time.

 

Section 11.10 Integration. This Agreement and the documents executed pursuant
hereto supersede all negotiations, agreements and understandings among the
Parties with respect to the subject matter hereof(except for anyconfidentiality
agreements signed between any of the Parties before execution of this Agreement,
which the Parties agree will terminate as of the Closing) and constitute the
entire agreement among the Parties with respect thereto.

 

Section 11.11 Cooperation Following the Closing. Following the Closing, each
Party shall deliver to the other Parties such further information and documents
and shall execute and deliver to the other Parties such further instruments and
agreements as any other Party shall reasonably request to consummate or confirm
the transactions provided for herein, to accomplish the purpose hereof or to
assure to any other Party the benefits hereof.

 

Section 11.12 Transaction Costs. Except as otherwise expressly provided herein,
each Party shall pay his, her or its own fees, costs and expenses incurred in
connection herewith and the transactions contemplated hereby and by the
Purchaser Ancillary Documents and the Seller Ancillary Documents, including the
fees, costs and expenses of its financial advisors, accountants and counsel,
provided that the Seller shall pay and be responsible for all such fees, costs
and expenses of the Company incurred prior to the Closing to the extent not paid
prior to the Closing or included in the Transaction Expenses paid by the
Purchaser pursuant to Section 3.3 (regardless of when the invoices or bills for
such fees, costs and expenses are received by the Company). The Seller shall be
responsible for all costs and expenses related to obtaining the Required
Consents.

 

Section 11.13 Remedies Cumulative. The rights and remedies of the Parties are
cumulative and not alternative.

 

Section 11.14 Time is of the Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

 

Section 11.15 Specific Performance and Other Remedies. Each Party hereby
acknowledges that the rights of each Party to consummate the transactions
contemplated hereby are special, unique and of extraordinary character and that,
in the event that any Party violates or fails or refuses to perform any covenant
or agreement made by it herein, the non-breaching Party may be without an
adequate remedy at law. In the event that any Party violates or fails or refuses
to perform any covenant or agreement made by such Party herein, the
non-breaching Party or Parties may, subject to the terms hereof and in addition
to any remedy at law for damages or other relief, institute and prosecute an
action in any court of competent jurisdiction to enforce specific performance of
such covenant or agreement or seek any other equitable relief, in each case
without the requirement of posting a bond or proving actual damages.



 

 

 

[Remainder of Page Intentionally Left Blank]

 

 61 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

PURCHASER:   COMPANY: Limecom inc.       By: /s/ Arik Maimon   By: /s/ Orlando
Taddeo Name: Arik Maimon   Name: Orlando Taddeo Title: CEO   Title: President  
    SELLER: HERITAGE VENTURES LTD.   orlando taddeo:           With respect to
Section 6.5 only By: /s/ Federico Germondani     Name: Federico Germondani   /s/
Orlando Taddeo Title: Director           ARIK MAIMON:           With respect to
Section 6.5 only           /s/ Arik Maimon    

 

 

 

 

 

Signature Page to Equity Purchase Agreement

  

 

 

 

Exhibit A

 

Form of Escrow Agreement

 

[To be provided separately and agreed mutually by the Parties.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Equity Purchase Agreement

  

 

 

 

Exhibit B



 

Form of Corporate Legal Opinion

 

[To be provided separately and agreed mutually by the Parties.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Equity Purchase Agreement

 

 

 

 



 